Case 2:20-cv-02924-DMG-PVC Document 64-4 Filed 05/01/21 Page 1 of 91 Page ID
                                 #:1398




              4-UNREDACTED Exhibit 10 to
               Supp. Jenkins Dec. ISO Supp.
                 Opposition [Doc. 47-10]
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 2 of 91
                                                                      Page
                                                                         Page
                                                                           2 of ID
                                                                                 91
                               Page
                                  #:1399
                                    ID #:927



 · · · · · · · · · ·UNITED STATES DISTRICT COURT

 · · · · · · · · · CENTRAL DISTRICT OF CALIFORNIA

 · · · · · · · · · WESTERN DIVISION - LOS ANGELES

 ·   ·   ·______________________________
 ·   ·   · · · · · · · · · · · · · · · ·)
 ·   ·   ·MICHAEL SANCHEZ, an· · · · · ·)
 ·   ·   ·individual,· · · · · · · · · ·)
 ·   ·   · · · · · · · · · · · · · · · ·)
 ·   ·   · · · Plaintiff,· · · · · · · ·)
 ·   ·   · · · · · · · · · · · · · · · ·)
 ·   ·   · · · vs.· · · · · · · · · · · ) CASE NO.
 ·   ·   · · · · · · · · · · · · · · · ·) 2:20-cv-02924-DMG (PVCx)
 ·   ·   ·AMERICAN MEDIA, INC., a· · · ·)
 ·   ·   ·Delaware corporation;· · · · ·)
 ·   ·   ·DAVID PECKER, an individual;· )
 ·   ·   ·DYLAN HOWARD, an individual;· )
 ·   ·   ·and DOES 1 through 10,· · · · )
 ·   ·   ·inclusive,· · · · · · · · · · )
 ·   ·   · · · · · · · · · · · · · · · ·)
 ·   ·   · · · Defendants.· · · · · · · )
 ·   ·   ·______________________________)
 ·

 ·

 · · · · · · · · ZOOM DEPOSITION OF JAMES ROBERTSON

 · · · · · · · · · · · · NEW YORK, NEW YORK

 · · · · · · · · · · · FRIDAY, MARCH 26, 2021

 ·

 ·

 ·

 ·

 ·

 · · ·Reported by:

 · · ·Kyung Lee-Green, CSR No. 12655, CLR

 · · ·Job No. 59165
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 3 of 91
                                                                      Page
                                                                         Page
                                                                           3 of ID
                                                                                 91
                               Page
                                  #:1400
                                    ID #:928
                                 JAMES ROBERTSON
                                                                      March 26, 2021

 ·1· · · · · · · · ·UNITED STATES DISTRICT COURT

 ·2· · · · · · · · CENTRAL DISTRICT OF CALIFORNIA

 ·3· · · · · · · · WESTERN DIVISION - LOS ANGELES

 ·4·   ·______________________________
 · ·   · · · · · · · · · · · · · · · ·)
 ·5·   ·MICHAEL SANCHEZ, an· · · · · ·)
 · ·   ·individual,· · · · · · · · · ·)
 ·6·   · · · · · · · · · · · · · · · ·)
 · ·   · · · Plaintiff,· · · · · · · ·)
 ·7·   · · · · · · · · · · · · · · · ·)
 · ·   · · · vs.· · · · · · · · · · · ) CASE NO.
 ·8·   · · · · · · · · · · · · · · · ·) 2:20-cv-02924-DMG (PVCx)
 · ·   ·AMERICAN MEDIA, INC., a· · · ·)
 ·9·   ·Delaware corporation;· · · · ·)
 · ·   ·DAVID PECKER, an individual;· )
 10·   ·DYLAN HOWARD, an individual;· )
 · ·   ·and DOES 1 through 10,· · · · )
 11·   ·inclusive,· · · · · · · · · · )
 · ·   · · · · · · · · · · · · · · · ·)
 12·   · · · Defendants.· · · · · · · )
 · ·   ·______________________________)
 13

 14

 15· · · · · · ·Deposition of JAMES ROBERTSON, located in

 16· ·New York, New York, via Zoom taken on behalf of

 17· ·Plaintiff Michael Sanchez, commencing at 10:08 a.m., and

 18· ·ending at 4:08 p.m., on Friday, March 26, 2021, before

 19· ·KYUNG LEE-GREEN, Certified Shorthand Reporter No. 12655

 20· ·for the State of California, CLR.

 21

 22

 23

 24

 25


                     First Legal Deposition-Calendar@firstlegal.com               2
                                   L.A. 855.348.4997
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 4 of 91
                                                                      Page
                                                                         Page
                                                                           4 of ID
                                                                                 91
                               Page
                                  #:1401
                                    ID #:929
                                       JAMES ROBERTSON
                                                                            March 26, 2021

 ·1· ·APPEARANCES OF COUNSEL:

 ·2

 ·3· · · · For the Plaintiff MICHAEL SANCHEZ:

 ·4·   ·   ·   ·   ·   ·   JENKINS KAYAYAN LLP
 · ·   ·   ·   ·   ·   ·   BY:· JONATHAN M. JENKINS, ESQ.
 ·5·   ·   ·   ·   ·   ·   · · ·JORDAN T. SMITH, ESQ.
 · ·   ·   ·   ·   ·   ·   444 South Flower Street
 ·6·   ·   ·   ·   ·   ·   Suite 1750
 · ·   ·   ·   ·   ·   ·   Los Angeles, California 90071
 ·7·   ·   ·   ·   ·   ·   (71310)984-6800
 · ·   ·   ·   ·   ·   ·   jjenkins@jklitigators.com
 ·8·   ·   ·   ·   ·   ·   jsmith@jklitigators.com

 ·9

 10· · · · For the Defendants:

 11·   ·   ·   ·   ·   ·   BALLARD SPAHR
 · ·   ·   ·   ·   ·   ·   BY:· JAMES A. MITCHELL, ESQ.
 12·   ·   ·   ·   ·   ·   · · ·ROBERT S. GUTIERREZ, ESQ.
 · ·   ·   ·   ·   ·   ·   · · ·BRAD GERSHEL, ESQ.
 13·   ·   ·   ·   ·   ·   1675 Broadway
 · ·   ·   ·   ·   ·   ·   19th Floor
 14·   ·   ·   ·   ·   ·   New York, New York 10019
 · ·   ·   ·   ·   ·   ·   (212)223-0200
 15·   ·   ·   ·   ·   ·   mitchellj@ballardspahr.com
 · ·   ·   ·   ·   ·   ·   gutierrezr@ballardspahr.com
 16·   ·   ·   ·   ·   ·   gershelb@ballardspahr.com

 17

 18· · · · Also Present:

 19· · · · · · Nicole Hutchison, Audiovisual Tech

 20

 21

 22

 23

 24

 25


                           First Legal Deposition-Calendar@firstlegal.com               3
                                         L.A. 855.348.4997
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 5 of 91
                                                                      Page
                                                                         Page
                                                                           5 of ID
                                                                                 91
                               Page
                                  #:1402
                                    ID #:930
                                 JAMES ROBERTSON
                                                                      March 26, 2021

 ·1· · · · · · · ·NEW YORK, NEW YORK, CALIFORNIA;
 ·2· · · · · · · FRIDAY, MARCH 26, 2021; 10:08 A.M.
 ·3
 ·4· · · · · · · · · · · ·JAMES ROBERTSON,
 ·5· ·having been administered an oath to tell the truth, the
 ·6· ·whole truth, and nothing but the truth, testified as
 ·7· ·follows:
 ·8
 ·9· · · · · · · · · · · · ·EXAMINATION
 10· ·BY ATTORNEY JENKINS:
 11· · · · Q· · Good morning, Mr. Robertson.
 12· · · · A· · Good morning, Mr. Jenkins.
 13· · · · Q· · Could you please state and spell your full
 14· ·name.
 15· · · · A· · Yes.· James Robertson, J-a-m-e-s,
 16· ·R-o-b-e-r-t-s-o-n.
 17· · · · Q· · Mr. Robertson, have you ever been deposed
 18· ·before?
 19· · · · A· · No, this is my first time.
 20· · · · Q· · Okay.· You understand that you are under oath
 21· ·and the testimony you give here today has the same force
 22· ·and effect as it would in a court of law?
 23· · · · A· · Yes, I do.
 24· · · · Q· · You understand that you are appearing pursuant
 25· ·to Federal Rule Civil Procedure 30(b)(6) as a person

                     First Legal Deposition-Calendar@firstlegal.com               7
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 6 of 91
                                                                      Page
                                                                         Page
                                                                           6 of ID
                                                                                 91
                               Page
                                  #:1403
                                    ID #:931
                                 JAMES ROBERTSON
                                                                      March 26, 2021

 ·1· ·knowledgeable with respect to certain matters that we'll
 ·2· ·get to in a moment?
 ·3· · · · A· · Yes, I do.
 ·4· · · · Q· · And you understand that with respect to those
 ·5· ·matters, you speak for the corporation?
 ·6· · · · A· · Yes, I do.
 ·7· · · · Q· · The corporation being defendant World Media --
 ·8· ·Jim, help me out.
 ·9· · · · · · ·ATTORNEY MITCHELL:· World Media Services
 10· ·Group.
 11· ·BY ATTORNEY JENKINS:
 12· · · · Q· · World Media Services Group, formerly known as
 13· ·American Media, Incorporated?
 14· · · · A· · Yes.
 15· · · · Q· · And what is your position at -- well, can we
 16· ·just agree for purposes today that when I say "AMI," I
 17· ·am referring to American Media Group, Incorporated, and
 18· ·its successor in name?
 19· · · · A· · Yes.
 20· · · · Q· · And what is your position at AMI?
 21· · · · A· · My present position is editor-in-chief of
 22· ·"Us Weekly" and "OK Magazine."
 23· · · · Q· · And what was your position as of late 2018 and
 24· ·early 2019?
 25· · · · A· · I was the head of news and a senior executive

                     First Legal Deposition-Calendar@firstlegal.com               8
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 7 of 91
                                                                      Page
                                                                         Page
                                                                           7 of ID
                                                                                 91
                               Page
                                  #:1404
                                    ID #:932
                                 JAMES ROBERTSON
                                                                      March 26, 2021

 ·1· ·editor.
 ·2· · · · Q· · And you had involvement with the
 ·3· ·"National Enquirer" as well; correct?
 ·4· · · · A· · That's correct.
 ·5· · · · Q· · What involvement did you have with the
 ·6· ·"National Enquirer"?
 ·7· · · · A· · In my position of head of news, I was
 ·8· ·responsible for overseeing news gathering for the
 ·9· ·"National Enquirer."
 10· · · · Q· · Is there any reason -- illness, intoxication,
 11· ·drug use -- that you can't proceed with the deposition
 12· ·today and give us your best and most accurate testimony?
 13· · · · A· · No.· You'll have my best and most accurate
 14· ·testimony.
 15· · · · Q· · Great.
 16· · · · · · ·Nicole, could we put up document 1, and mark
 17· ·it Exhibit 1.
 18· · · · · · ·(Exhibit 1 marked.)
 19· · · · · · ·ATTORNEY JENKINS:· Can -- and, Nicole, could
 20· ·you just scroll through the document so the witness
 21· ·can . . .
 22· · · · · · ·(Discussion held off the record.)
 23· · · · · · ·ATTORNEY MITCHELL:· Mr. Jenkins, do you want
 24· ·him to be reading this as we go?· I'm not sure what
 25· ·you're --

                     First Legal Deposition-Calendar@firstlegal.com               9
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 8 of 91
                                                                      Page
                                                                         Page
                                                                           8 of ID
                                                                                 91
                               Page
                                  #:1405
                                    ID #:933
                                 JAMES ROBERTSON
                                                                      March 26, 2021

 ·1· ·plainly outside the Judge's 12/29 order.· And also I
 ·2· ·would tend to disagree with you with respect to the
 ·3· ·Judge's finding on the complaint and -- and defamation
 ·4· ·claim.· But we can, again, agree to disagree, and we'll
 ·5· ·just reserve our rights on that.
 ·6· · · · · · ·ATTORNEY JENKINS:· Nicole, could I get
 ·7· ·document 4.· And let's mark it as Exhibit 2.
 ·8· · · · · · ·(Exhibit 2 marked.)
 ·9· ·BY ATTORNEY JENKINS:
 10· · · · Q· · Mr. Robertson, these are "Plaintiff's First
 11· ·Set of Interrogatories to Defendant American Media,
 12· ·Inc."
 13· · · · · · ·Nicole, could we go to the second-to-last
 14· ·page.· The -- actually, let's go back to the first page.
 15· · · · · · ·And, Mr. Robertson, do you recognize this
 16· ·document?
 17· · · · A· · Yes, I do.
 18· · · · Q· · Okay.
 19· · · · · · ·And this is "Plaintiff's First Set of
 20· ·Interrogatories to Defendant American Media,
 21· ·Incorporated," marked as Exhibit 2.
 22· · · · · · ·Could we go to the third page with item Q in
 23· ·the middle of the page.
 24· · · · · · ·Sir, I'm reading from page 2, part Q.
 25· · · · · · · · ·"The term 'PORNOGRAPHIC MATERIALS'

                     First Legal Deposition-Calendar@firstlegal.com              14
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 9 of 91
                                                                      Page
                                                                         Page
                                                                           9 of ID
                                                                                 91
                               Page
                                  #:1406
                                    ID #:934
                                 JAMES ROBERTSON
                                                                      March 26, 2021

 ·1· · · · · · ·refers to ANY intimate or graphic,
 ·2· · · · · · ·pornographic, or semi-pornographic
 ·3· · · · · · ·photographs of BEZOS or MS. SANCHEZ,
 ·4· · · · · · ·including but not limited to the 'below
 ·5· · · · · · ·the belt selfie' referenced in
 ·6· · · · · · ·Paragraph 60 of the COMPLAINT."
 ·7· · · · · · ·Can we agree that that will be an acceptable
 ·8· ·definition to use today when we're referring to
 ·9· ·pornographic materials?
 10· · · · A· · Yes.
 11· · · · Q· · Okay.· Let's put up Exhibit -- or document 5
 12· ·and mark it as Exhibit 3.
 13· · · · · · ·(Exhibit 3 marked.)
 14· · · · · · ·ATTORNEY JENKINS:· And let's go to page 16.
 15· · · · · · ·Up a little bit more so we can have
 16· ·paragraph 60 in the middle of the screen.
 17· ·BY ATTORNEY JENKINS:
 18· · · · Q· · Mr. Robertson, I will represent to you that
 19· ·what has been marked as Exhibit 3 is plaintiff
 20· ·Michael Sanchez's First Amended Complaint in this
 21· ·action, and paragraph 60 reads (as read):
 22· · · · · · · · ·"In early February 2019,
 23· · · · · · ·Mr. Howard" -- Dylan Howard -- "informed
 24· · · · · · ·Mr. Bezos" -- Mr. Jeffrey Preston
 25· · · · · · ·Bezos -- "first orally and then, on

                     First Legal Deposition-Calendar@firstlegal.com              15
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 10 ofPage
                                                                       91 Page
                                                                           10 of ID
                                                                                  91
                               Page
                                  #:1407
                                    ID #:935
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·February 5th, by e-mail -- that
  ·2· · · · · · ·Defendants had obtained additional
  ·3· · · · · · ·intimate text messages between him and
  ·4· · · · · · ·Ms. Sanchez as well as graphic
  ·5· · · · · · ·pornographic photos of them (including a
  ·6· · · · · · ·'below the belt selfie' or 'dick pic'
  ·7· · · · · · ·that Mr. Bezos alleged sent Mr. San" --
  ·8· · · · · · ·"Ms. Sanchez)."
  ·9· · · · · · ·You see where I'm reading, Mr. Robertson?
  10· · · · A· · Yes, I do.
  11· · · · Q· · Okay.
  12· · · · · · ·And, Nicole, could you scroll down to page 62.
  13· · · · · · ·ATTORNEY MITCHELL:· Page 62 or paragraph 62?
  14· · · · · · ·ATTORNEY JENKINS:· Paragraph 62, thank you.
  15· ·BY ATTORNEY JENKINS:
  16· · · · Q· · I'm going to start -- start with the second --
  17· ·well, no.
  18· · · · · · ·Paragraph 62 reads:
  19· · · · · · · · ·"Rather than submit to Defendants'
  20· · · · · · ·extortion efforts, Mr. Bezos instead
  21· · · · · · ·publicly aired them in a medium.com post
  22· · · · · · ·dated February 7, 2019 entitled, 'No
  23· · · · · · ·Thank You, Mr. Pecker.'"
  24· · · · · · ·And the first AC then -- the first amended
  25· ·complaint then incorporates the previous definition --

                     First Legal Deposition-Calendar@firstlegal.com              16
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 11 ofPage
                                                                       91 Page
                                                                           11 of ID
                                                                                  91
                               Page
                                  #:1408
                                    ID #:936
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·or previous materials from page 60 and defines them as
  ·2· ·pornographic materials.· And there is a footnote -- can
  ·3· ·we go down to footnote 10, please.
  ·4· · · · · · ·Mr. Robertson, you -- you see the hyperlink
  ·5· ·listed in footnote 10?
  ·6· · · · A· · Yes, I do.
  ·7· · · · Q· · Okay.
  ·8· · · · · · ·Nicole, can we have document 6, and let's mark
  ·9· ·it Exhibit 4.
  10· · · · · · ·(Exhibit 4 marked.)
  11· ·BY ATTORNEY JENKINS:
  12· · · · Q· · Mr. Robertson, do you recognize this document,
  13· ·which I'll represent to you is a medium.com -- the
  14· ·medium.com Internet post referenced in the first amended
  15· ·complaint?
  16· · · · · · ·ATTORNEY MITCHELL:· I -- I'd register an
  17· ·objection.· I'm going to let him answer the question if
  18· ·he recognizes it.· But as I think I've indicated before,
  19· ·we did when we objected, this topic with respect to the
  20· ·February 7, 2019, med -- "medium" blog is not within the
  21· ·scope of the judge's 12/29 order.· But I agree to let
  22· ·it -- we'll -- we'll go step by step, and I will let him
  23· ·answer this question.
  24· · · · · · ·THE WITNESS:· Yes, I'm aware of this post.
  25· · · · · · ·ATTORNEY JENKINS:· Okay.· Nicole, could we go

                     First Legal Deposition-Calendar@firstlegal.com              17
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 12 ofPage
                                                                       91 Page
                                                                           12 of ID
                                                                                  91
                               Page
                                  #:1409
                                    ID #:937
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·to page 3.· And under confidential and not distribution,
  ·2· ·Mr. Bezos has set forth the text of a letter.· Can we
  ·3· ·scroll down a little bit more so we get the signature of
  ·4· ·Dylan Howard.
  ·5· · · · · · ·Okay.· And this, Mr. Bezos represents in his
  ·6· ·post, is a letter sent to him by Dylan Howard in which
  ·7· ·he specifies the items constituting the pornographic
  ·8· ·materials at issue.
  ·9· · · · · · ·Can we go up a little bit more, Nicole.
  10· · · · · · ·And, Mr. Robertson, you see where in the
  11· ·third paragraph it reads:
  12· · · · · · · · ·"In addition to the 'below the belt
  13· · · · · · ·selfie -- otherwise colloquially known as
  14· · · · · · ·a dick pic" -- The Enquirer obtained a
  15· · · · · · ·further nine images.· These include."
  16· · · · · · ·Do you see where I'm reading, sir?
  17· · · · A· · Yes, I do.
  18· · · · Q· · And do you see the -- below that, there are
  19· ·nine purported photographs constituting the pornographic
  20· ·materials?
  21· · · · A· · Yes, I do.
  22· · · · Q· · Okay.
  23· · · · · · ·Where -- we don't have the ability to put
  24· ·multiple documents on the screen at a time, Nicole?
  25· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· Yes, but it takes

                     First Legal Deposition-Calendar@firstlegal.com              18
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 13 ofPage
                                                                       91 Page
                                                                           13 of ID
                                                                                  91
                               Page
                                  #:1410
                                    ID #:938
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·a second.· So yes.
  ·2· · · · · · ·ATTORNEY JENKINS:· Can we leave that page up
  ·3· ·and go to document 3, mark that as Exhibit 5.
  ·4· · · · · · ·(Exhibit 5 marked.)
  ·5· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· Did you want
  ·6· ·this -- did you want this side by side?
  ·7· · · · · · ·ATTORNEY JENKINS:· Actually for -- for now,
  ·8· ·no.· Let's just go to Exhibit 5.
  ·9· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· Document 3;
  10· ·correct?
  11· · · · · · ·ATTORNEY JENKINS:· Yes.· Thank you.
  12· ·BY ATTORNEY JENKINS:
  13· · · · Q· · And, Mr. Robertson, do you recognize this
  14· ·document?
  15· · · · A· · Yeah.
  16· · · · Q· · And this is defendant AMI's response to
  17· ·plaintiff's first set of interrogatories in this action?
  18· · · · A· · Yes.
  19· · · · Q· · Could we go to the third page from the last.
  20· ·The next page actually.· There we go.
  21· · · · · · ·Sir, this page is called verifications.
  22· · · · · · ·And we could -- we scroll down a tiny bit
  23· ·more.· Great.
  24· · · · · · ·Mr. Robertson, is that your signature dated
  25· ·March 18th, 2021, and on the verification to these

                     First Legal Deposition-Calendar@firstlegal.com              19
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 14 ofPage
                                                                       91 Page
                                                                           14 of ID
                                                                                  91
                               Page
                                  #:1411
                                    ID #:939
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·interrogatory responses?
  ·2· · · · A· · Yes, it is.
  ·3· · · · Q· · Can we go to page 5, and the
  ·4· ·Interrogatory No. 11 and its response.
  ·5· · · · · · ·In response to -- or excuse me --
  ·6· ·Interrogatory No. 11 asks AMI to "IDENTIFY each DOCUMENT
  ·7· ·and/or COMMUNICATION compromising the PORNOGRAPHIC
  ·8· ·MATERIALS."· And AMI, in its response, at the end of --
  ·9· ·well, at line 25 identifies three documents comprising
  10· ·the pornographic materials, see documents WMSG-001263,
  11· ·002026, and 002121.
  12· · · · · · ·Do you see where I'm reading there from
  13· ·line 25 of page 5 of the exhibit, sir?
  14· · · · A· · Yes, I do.
  15· · · · Q· · Okay.· And so AMI has represented that those
  16· ·three documents compromise the pornographic materials;
  17· ·correct?
  18· · · · A· · Yes.
  19· · · · Q· · Thank you.
  20· · · · · · ·Let's go to document 7.· Can we mark it as
  21· ·Exhibit 6.
  22· · · · · · ·(Exhibit 6 marked.)
  23· · · · · · ·ATTORNEY JENKINS:· And could we scroll down to
  24· ·the document Bates-labeled WMSG 1263.· Is there a way to
  25· ·shrink it just a teensy bit.· Perfect, okay.

                     First Legal Deposition-Calendar@firstlegal.com              20
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 15 ofPage
                                                                       91 Page
                                                                           15 of ID
                                                                                  91
                               Page
                                  #:1412
                                    ID #:940
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·And could we also put that side by side with
  ·2· ·Exhibit 4.
  ·3· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· Are you getting
  ·4· ·both of those?
  ·5· · · · · · ·ATTORNEY JENKINS:· Yeah.· But I think you have
  ·6· ·put up --
  ·7· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· Oh, I'm sorry.                    I
  ·8· ·put up document 4.· Let me put up document 6, Exhibit 4.
  ·9· ·BY ATTORNEY JENKINS:
  10· · · · Q· · Okay.· Mr. Robertson -- thank you, Nicole.
  11· · · · · · ·At the very bottom, right corner of the
  12· ·document on the left, you see the Bates No. WMSG-001263?
  13· · · · A· · That's not visible on my screen.
  14· · · · Q· · Is the entire document not visible or just
  15· ·parts of it?
  16· · · · A· · The reference number that you stated isn't
  17· ·visible, but I can see parts of the document.
  18· · · · Q· · Okay.· Maybe if we scrolled up a little bit.
  19· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· It doesn't allow
  20· ·me to scroll when we're side by side like this.
  21· · · · · · ·ATTORNEY JENKINS:· Okay.
  22· · · · · · ·ATTORNEY MITCHELL:· I think I can see 1263 on
  23· ·the bottom of this screen on the left.· I see that.
  24· ·BY ATTORNEY JENKINS:
  25· · · · Q· · Okay.· Well, I will represent to you, sir

                     First Legal Deposition-Calendar@firstlegal.com              21
                                   L.A. 855.348.4997                                YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 16 ofPage
                                                                       91 Page
                                                                           16 of ID
                                                                                  91
                               Page
                                  #:1413
                                    ID #:941
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·that, the Bates number in the bottom, right corner of
  ·2· ·this document, which is Exhibit 6, has the
  ·3· ·Bates No. WMSG-001263 representing that AMI produced it
  ·4· ·in this action, and it is the first of the
  ·5· ·three documents from AMI's interrogatory responses
  ·6· ·identified as the pornographic materials.
  ·7· · · · · · ·So are you able to view the document on the
  ·8· ·right side of the monitor, Mr. Robertson?
  ·9· · · · A· · If you're referring to the "medium" blog post,
  10· ·yes.
  11· · · · Q· · Okay.· Right.
  12· · · · · · ·And we're looking at a page from Exhibit 4.
  13· ·And we see the text from the letter from Mr. Howard to
  14· ·Mr. Bezos.· And there should be ten items listed.· And
  15· ·so I'm going to start with the sentence:
  16· · · · · · · · ·"In addition to the 'below the belt
  17· · · · · · ·selfie -- otherwise colloquially known as
  18· · · · · · ·a dick pic -- The Enquirer obtained a
  19· · · · · · ·further nine images."
  20· · · · · · ·So let me back up for a second, sir, and ask
  21· ·you.· You understand that this case involves, in part,
  22· ·an allegation surrounding an alleged "below the belt
  23· ·selfie" of Mr. Jeff Bezos?
  24· · · · · · ·ATTORNEY MITCHELL:· Object to the form of the
  25· ·question.· You're asking him does he understand what the

                     First Legal Deposition-Calendar@firstlegal.com              22
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 17 ofPage
                                                                       91 Page
                                                                           17 of ID
                                                                                  91
                               Page
                                  #:1414
                                    ID #:942
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·case is about?· You should be asking him, as a fact
  ·2· ·witness, facts, but I'll allow him to answer.
  ·3· · · · · · ·THE WITNESS:· Could you repeat that,
  ·4· ·Mr. Jenkins.
  ·5· ·BY ATTORNEY JENKINS:
  ·6· · · · Q· · Sure.
  ·7· · · · · · ·You -- you understand that this case involves
  ·8· ·an alleged "below the belt selfie" of Mr. Jeff Bezos's
  ·9· ·genitalia?
  10· · · · A· · Yes, I am.
  11· · · · Q· · Okay.
  12· · · · · · ·So looking at the document on the left of the
  13· ·screen, WMSG-001236, is there anything in there a "below
  14· ·the belt selfie"?
  15· · · · A· · By the manner of the belt and images below
  16· ·that, yes.· But not in the term of a -- as is described
  17· ·in the "medium" post, a dick pic.
  18· · · · Q· · Okay.· So the -- the next two items in the
  19· ·"medium" post, "Mr. Bezos face selfie at what appears to
  20· ·be a business meeting" and "Ms. Sanchez's response -- a
  21· ·photograph of her smoking a cigar in what appear to be a
  22· ·simulated sex scenes."
  23· · · · · · ·Are either of those images depicted in
  24· ·WMSG 1263?
  25· · · · A· · No, they're not.

                     First Legal Deposition-Calendar@firstlegal.com              23
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 18 ofPage
                                                                       91 Page
                                                                           18 of ID
                                                                                  91
                               Page
                                  #:1415
                                    ID #:943
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · Q· · A -- next (as read):
  ·2· · · · · · · · ·"A shirtless Mr. Bezos holding his
  ·3· · · · · · ·phone in his left-hand -- while wearing
  ·4· · · · · · ·his wedding ring.· He's wearing either
  ·5· · · · · · ·tight cargo pants or shorts -- and his
  ·6· · · · · · ·semi-erect manhood is penetrating the
  ·7· · · · · · ·zipper of said garment."
  ·8· · · · · · ·Is that photograph depicted in WMSG 1263?
  ·9· · · · A· · Yes, I believe it is.
  10· · · · Q· · Okay.· Could you indicate perhaps by row and
  11· ·column number which picture or pictures constitute that
  12· ·particular image?
  13· · · · A· · Yes, row 1, images 1 and 2, and row 2,
  14· ·images 1 and 2.
  15· · · · Q· · Okay.· And it's your opinion that in those
  16· ·photographs Mr. Bezos's semi-erect manhood is
  17· ·penetrating the zipper of his cargo pants or shorts?
  18· · · · · · ·ATTORNEY MITCHELL:· Objection.· It's not an
  19· ·opinion.· If you're asking him for his observation . . .
  20· · · · · · ·ATTORNEY JENKINS:· Observation will do.
  21· · · · · · ·THE WITNESS:· In this document, the resolution
  22· ·isn't strong enough or clear enough for me to make that
  23· ·determination for you here.
  24· ·BY ATTORNEY JENKINS:
  25· · · · Q· · Okay.· We'll come back to that.

                     First Legal Deposition-Calendar@firstlegal.com              24
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 19 ofPage
                                                                       91 Page
                                                                           19 of ID
                                                                                  91
                               Page
                                  #:1416
                                    ID #:944
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·Next on the list, "A full-length" -- maybe
  ·2· ·actually back up.
  ·3· · · · · · ·Is it fair to say that in the first
  ·4· ·four images of -- all the -- all four images in column 1
  ·5· ·of WMSG 1265, there is no head in any of the subject
  ·6· ·pictures?
  ·7· · · · · · ·ATTORNEY MITCHELL:· Do you mean row or column,
  ·8· ·Mr. Jenkins?
  ·9· · · · · · ·ATTORNEY JENKINS:· Did I say column?
  10· · · · · · ·ATTORNEY MITCHELL:· You did.
  11· · · · · · ·ATTORNEY JENKINS:· Thank you for the
  12· ·correction.· Yes, I did mean row.
  13· · · · · · ·THE WITNESS:· That is correct, there are no
  14· ·heads visible in the first row.
  15· ·BY ATTORNEY JENKINS:
  16· · · · Q· · Okay.· And -- and, therefore, the identity of
  17· ·the subject of the photograph is relatively difficult to
  18· ·ascertain; is that fair?
  19· · · · A· · If you -- yeah.· There's no facial recognition
  20· ·available in the first row.
  21· · · · Q· · Let's -- oh, we can't scroll, can we?· Okay.
  22· ·I'll come -- all right.
  23· · · · · · ·A -- okay.· Next item:
  24· · · · · · · · ·"A full-length body selfie of
  25· · · · · · ·Mr. Bezos wearing just a pair of tight

                     First Legal Deposition-Calendar@firstlegal.com              25
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 20 ofPage
                                                                       91 Page
                                                                           20 of ID
                                                                                  91
                               Page
                                  #:1417
                                    ID #:945
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·black boxer-brief or trunks, with his
  ·2· · · · · · ·phone in his left hand while wearing his
  ·3· · · · · · ·wedding ring."
  ·4· · · · · · ·Does that photograph appear in WMSG 1263?
  ·5· · · · A· · Yes, it does.
  ·6· · · · Q· · Okay.· Could you identify which image that is?
  ·7· · · · A· · Yeah.· And to clarify, the cargo pants, I've
  ·8· ·misidentified the repetition of the images.· So to
  ·9· ·clarify, the -- the cargo pants, that would be row 1,
  10· ·image 2; row 2, image 2.
  11· · · · · · ·And so the question you just asked regarding
  12· ·the boxer briefs, that would be row 1, image 1 and
  13· ·row 2, image 1.
  14· · · · Q· · Okay.· And row 1, image 2 is one of the ones
  15· ·that you identified as being headless; correct?
  16· · · · A· · Row 2, image 1 is clear that Mr. Bezos's head
  17· ·is photographed in that -- in that image.
  18· · · · Q· · Okay.· But not in row 1, photograph 2?
  19· · · · A· · That's correct.
  20· · · · Q· · And anything about either of those photographs
  21· ·that appears pornographic or scandalous to you?
  22· · · · · · ·ATTORNEY MITCHELL:· Objection.· Vague.
  23· · · · · · ·You can answer.
  24· · · · · · ·THE WITNESS:· By the definition that we agreed
  25· ·of the term "pornographic," yes.· And by the definition

                     First Legal Deposition-Calendar@firstlegal.com              26
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 21 ofPage
                                                                       91 Page
                                                                           21 of ID
                                                                                  91
                               Page
                                  #:1418
                                    ID #:946
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·of what I determined to be scandalous, yes.
  ·2· ·BY ATTORNEY JENKINS:
  ·3· · · · Q· · Okay.· I -- I should have clarified.
  ·4· · · · · · ·I was using pornographic not in the defined
  ·5· ·sense of pornographic materials but in a generic term.
  ·6· ·Perhaps you could explain, what would you consider to be
  ·7· ·a reasonable definition of pornographic?
  ·8· · · · · · ·ATTORNEY MITCHELL:· Objection.· Relevance.
  ·9· · · · · · ·But go ahead and answer.
  10· · · · · · ·THE WITNESS:· My definition of pornographic
  11· ·would be full nude.· And the image here, I would
  12· ·describe as semi-nude and could be considered by some as
  13· ·pornographic, yes.
  14· ·BY ATTORNEY JENKINS:
  15· · · · Q· · Could be considered by some, okay.
  16· · · · · · ·On what basis do you make the statement that
  17· ·some could consider those two particular images to be
  18· ·pornographic?
  19· · · · A· · Because these images would be used to promote
  20· ·pornographic materials.
  21· · · · Q· · What do you mean by "promote pornographic
  22· ·materials"?
  23· · · · A· · If they would be a adult magazine or a
  24· ·pornographic magazine or production, an image such as
  25· ·the ones you represent in here, I -- I would imagine can

                     First Legal Deposition-Calendar@firstlegal.com              27
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 22 ofPage
                                                                       91 Page
                                                                           22 of ID
                                                                                  91
                               Page
                                  #:1419
                                    ID #:947
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·be used as covers or promotional materials for that.
  ·2· · · · Q· · Covers or promotional materials for actually
  ·3· ·pornographic material?
  ·4· · · · A· · Correct.
  ·5· · · · Q· · I see.
  ·6· · · · · · ·Okay.· So next item from Mr. Howard's letter,
  ·7· ·"A selfie of Mr. Bezos fully clothed."· Do we see any of
  ·8· ·those in WMSG 1263?
  ·9· · · · A· · No.
  10· · · · Q· · Next item, "A fully length scantily-clad body
  11· ·shot with short trunks."· Is that image anywhere in
  12· ·WMSG 1236?
  13· · · · A· · I think it could be determined to be one of
  14· ·the images on that document, but it may also be one that
  15· ·is not featured here.
  16· · · · Q· · Okay.· Fair enough.
  17· · · · · · ·Which image do you think could possibly be the
  18· ·subject photograph?
  19· · · · A· · The definition of that could be considered to
  20· ·be image 1, row 1; image 1, row 2.
  21· · · · Q· · Fair enough.· And those are the -- among the
  22· ·images that you -- correct me if I'm wrong -- among the
  23· ·images that you previously said could be deemed
  24· ·potentially pornographic if affixed to the cover of a
  25· ·magazine containing actual pornographic content?

                     First Legal Deposition-Calendar@firstlegal.com              28
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 23 ofPage
                                                                       91 Page
                                                                           23 of ID
                                                                                  91
                               Page
                                  #:1420
                                    ID #:948
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · A· · Yes.
  ·2· · · · Q· · Next on the list, "Ms. Sanchez" -- whoop.
  ·3· ·Sorry, I skipped one.
  ·4· · · · · · · · ·"A naked selfie in a bathroom --
  ·5· · · · · · ·while wearing his wedding ring.
  ·6· · · · · · ·Mr. Bezos is wearing nothing but a white
  ·7· · · · · · ·towel -- and the top of his pubic region
  ·8· · · · · · ·can be seen."
  ·9· · · · · · ·Does that image appear in WMSG 1263?
  10· · · · A· · Yes, it does.
  11· · · · Q· · And where?
  12· · · · A· · The image appears row 1, image 3 and row 2,
  13· ·image 3.
  14· · · · Q· · Okay.· Row 1, image 3 is one of the headless
  15· ·images; correct?
  16· · · · A· · Correct.
  17· · · · Q· · And in either row 1, image 3 or row 2,
  18· ·image 3, can the top of Mr. Bezos's pubic region be
  19· ·seen?
  20· · · · A· · In the examples being shown to me here, I'm
  21· ·unable to make a determination because of the
  22· ·resolution, size, and quality --
  23· · · · · · ·(Reporter clarification.)
  24· · · · · · ·THE WITNESS:· I'm unable to make a
  25· ·determination of what can or cannot be seen to such

                     First Legal Deposition-Calendar@firstlegal.com              29
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 24 ofPage
                                                                       91 Page
                                                                           24 of ID
                                                                                  91
                               Page
                                  #:1421
                                    ID #:949
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·specificity because of the size, resolution, and quality
  ·2· ·of the image.
  ·3· ·BY ATTORNEY JENKINS:
  ·4· · · · Q· · Now, these images are same resolution.· Is
  ·5· ·it -- is it possible to blow this up a little bit?
  ·6· · · · · · ·Sir, is it fair to say that these images are
  ·7· ·approximately the same resolution that were e-mailed to
  ·8· ·you by Mr. Sanchez?
  ·9· · · · A· · No.· This is a -- this is a photocopy, so
  10· ·naturally the quality of the image is significantly
  11· ·reduced.
  12· · · · Q· · Anything else different about these images
  13· ·than the ones that were delivered to you by Mr. Sanchez?
  14· · · · A· · In this exhibit, no.· But the exhibit I
  15· ·received, of course, was color, and this is black and
  16· ·white.
  17· · · · Q· · Okay.· We'll look at those in a little bit.
  18· · · · · · ·Next item:
  19· · · · · · · · ·"Ms. Sanchez wearing a plunging red
  20· · · · · · ·neckline dress revealing her cleavage and
  21· · · · · · ·a glimpse of her nether region."
  22· · · · · · ·Do we have that photograph in WMSG 1266?
  23· · · · A· · In regards to the same, as I -- again, I don't
  24· ·have that footnote, but, yes, the image you described is
  25· ·in the same row of images that we're previously

                     First Legal Deposition-Calendar@firstlegal.com              30
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 25 ofPage
                                                                       91 Page
                                                                           25 of ID
                                                                                  91
                               Page
                                  #:1422
                                    ID #:950
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·discussing.
  ·2· · · · Q· · And which particular image?
  ·3· · · · A· · The image described as Ms. Sanchez in a red
  ·4· ·neckline dress appears in the document.
  ·5· · · · Q· · Which image in particular are you describing?
  ·6· · · · A· · Row 1, image 4.
  ·7· · · · Q· · Okay.
  ·8· · · · · · ·And that is one of the headless images we
  ·9· ·previously discussed; correct?
  10· · · · A· · That's correct.
  11· · · · Q· · And do you see any glimpses of a nether
  12· ·region?
  13· · · · A· · Again, because --
  14· · · · · · ·ATTORNEY MITCHELL:· Object -- object.· Vague
  15· ·term.
  16· · · · · · ·Go ahead.
  17· · · · · · ·THE WITNESS:· Again, the resolution and the
  18· ·image being reduced in quality and size and in black and
  19· ·white, I'm unable to make any observations of that
  20· ·merit.
  21· ·BY ATTORNEY JENKINS:
  22· · · · Q· · And just for clarification, what -- what are
  23· ·your personal understanding -- or should I say what is
  24· ·AMI's understanding of what is meant by nether region?
  25· · · · · · ·ATTORNEY MITCHELL:· Object.

                     First Legal Deposition-Calendar@firstlegal.com              31
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 26 ofPage
                                                                       91 Page
                                                                           26 of ID
                                                                                  91
                               Page
                                  #:1423
                                    ID #:951
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·You can answer.
  ·2· · · · · · ·THE WITNESS:· Area of a -- above the thigh and
  ·3· ·below the waist.
  ·4· ·BY ATTORNEY JENKINS:
  ·5· · · · Q· · Of -- and any particular area above the thigh
  ·6· ·and below the waist or just generally --
  ·7· · · · A· · In -- in general, hence the -- the use of
  ·8· ·region.
  ·9· · · · Q· · The final image, "Ms. Sanchez wearing a
  10· ·two-piece red bikini with gold detail dress revealing
  11· ·her cleavage."· Does that image appear anywhere in
  12· ·WMSG 1263?
  13· · · · A· · Yes, it does.
  14· · · · Q· · And where would that be?
  15· · · · A· · The image appears on row 1, image 5.
  16· · · · Q· · And that's a headless image; correct?
  17· · · · A· · That is correct.
  18· · · · Q· · And are you able to observe any cleavage in
  19· ·that particular photograph?
  20· · · · A· · Yes, cleavage is clear in that photograph.
  21· · · · Q· · Anything about that photograph that you would
  22· ·consider to be pornographic?
  23· · · · · · ·ATTORNEY MITCHELL:· Clarity.· Are you asking
  24· ·his definition, your plaintiff's definition, or the
  25· ·interrogatory's definition?

                     First Legal Deposition-Calendar@firstlegal.com              32
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 27 ofPage
                                                                       91 Page
                                                                           27 of ID
                                                                                  91
                               Page
                                  #:1424
                                    ID #:952
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·ATTORNEY JENKINS:· I'm asking just his -- or
  ·2· ·AMI's general definition and understanding of
  ·3· ·pornographic as we discussed previously.
  ·4· · · · · · ·ATTORNEY MITCHELL:· Personal understanding of
  ·5· ·the -- as a -- as a representative of American Media,
  ·6· ·okay.
  ·7· · · · · · ·THE WITNESS:· The same opinion I hold for this
  ·8· ·image is the same as I hold of the ones that we
  ·9· ·previously discussed.
  10· ·BY ATTORNEY JENKINS:
  11· · · · Q· · Okay.· So -- so they -- they could be a -- a
  12· ·prelude to actual pornographic materials; correct?
  13· · · · A· · That would be a fair judgment, yes.
  14· · · · Q· · Okay.· And could the same be said of the image
  15· ·in row 1, image 4?
  16· · · · A· · I'd reserve that opinion until I could see the
  17· ·colored image or the high-resolution image.
  18· · · · Q· · Okay.
  19· · · · · · ·Nicole, could you -- actually, I want to
  20· ·scroll up on the left-hand document.· So can we get rid
  21· ·of the one on the right for now.
  22· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· What was the
  23· ·number for the left-hand document?
  24· · · · · · ·ATTORNEY JENKINS:· It was Exhibit -- it was
  25· ·document 7.· Let me get the exhibit number.

                     First Legal Deposition-Calendar@firstlegal.com              33
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 28 ofPage
                                                                       91 Page
                                                                           28 of ID
                                                                                  91
                               Page
                                  #:1425
                                    ID #:953
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·Exhibit 6.· Can we go all the way to the top.
  ·2· ·BY ATTORNEY JENKINS:
  ·3· · · · Q· · Mr. Robertson, does this appear to be -- we're
  ·4· ·looking at the first page of Exhibit 6, does this appear
  ·5· ·to be an e-mail sent to you by Mr. Sanchez on
  ·6· ·October 23rd, 2018, with marked attachments
  ·7· ·Project 77.docx?
  ·8· · · · A· · Yes.
  ·9· · · · Q· · Okay.· And the images that we were just
  10· ·reviewing in WMSG 1266 were attached to this e-mail;
  11· ·correct?
  12· · · · A· · Correct.
  13· · · · Q· · Nicole, can we replace this with
  14· ·Document No. 29, which we will mark as Exhibit 7.
  15· · · · · · ·(Exhibit 7 marked.)
  16· ·BY ATTORNEY JENKINS:
  17· · · · Q· · Now, sir, I'll represent to you that this is
  18· ·the attachment that we were previously looking at and
  19· ·the actual attachment simply converted from Word version
  20· ·to pdf.
  21· · · · · · ·Nicole, can we go down to the fourth page, I
  22· ·believe, of Exhibit 7.· There we go.· Scroll up a teensy
  23· ·bit.
  24· · · · · · ·Okay.· So, sir, this is the version of the
  25· ·documents that we previously viewed as part of Exhibit 6

                     First Legal Deposition-Calendar@firstlegal.com              34
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 29 ofPage
                                                                       91 Page
                                                                           29 of ID
                                                                                  91
                               Page
                                  #:1426
                                    ID #:954
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·as Mr. Sanchez actually e-mailed them to you; correct?
  ·2· · · · A· · Correct.
  ·3· · · · Q· · Okay.· And so we have a bit better resolution
  ·4· ·and they're in color; correct?
  ·5· · · · A· · Correct.
  ·6· · · · Q· · Okay.· So you previously indicated you were
  ·7· ·unable to ascertain from the previous exhibit whether or
  ·8· ·not -- and I'm going to -- rather than put it up on the
  ·9· ·screen, just read from Exhibit 4, whether or not in any
  10· ·of the images Mr. Bezos's semi-erect manhood was
  11· ·penetrating the zipper of his garment.
  12· · · · · · ·Are you able to ascertain that from what has
  13· ·been marked as Exhibit -- or a page from Exhibit 7?
  14· · · · A· · Yes.
  15· · · · Q· · And what is your observation?
  16· · · · A· · That there is a clear bulge in the groin area.
  17· · · · Q· · In which photograph are you referring to?
  18· · · · A· · Row 2, image 2, which is replicated in row 1,
  19· ·image 2, but is cropped on the face and above the waist.
  20· · · · Q· · So do you see any bulging manhood in row 1,
  21· ·Exhibit 2?
  22· · · · A· · No.
  23· · · · Q· · Okay.
  24· · · · · · ·But you do see -- can we blow this up a little
  25· ·bit, Nicole.· And so -- little too much.

                     First Legal Deposition-Calendar@firstlegal.com              35
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 30 ofPage
                                                                       91 Page
                                                                           30 of ID
                                                                                  91
                               Page
                                  #:1427
                                    ID #:955
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·So, Mr. Robertson, your testimony is that you
  ·2· ·see bulging manhood in the photograph at row 2, image 2?
  ·3· · · · · · ·ATTORNEY MITCHELL:· Object to the relevance.
  ·4· · · · · · ·You can answer.
  ·5· · · · · · ·THE WITNESS:· Yes.
  ·6· · · · · · ·ATTORNEY JENKINS:· Okay.· Can we zoom out of
  ·7· ·the little bit, please.
  ·8· ·BY ATTORNEY JENKINS:
  ·9· · · · Q· · Mr. Robertson, as to the row 1, Exhibit 4,
  10· ·your previous testimony was that you are -- were unable
  11· ·to ascertain from the previous exhibit whether or not
  12· ·nether regions were observable in that photograph.· Are
  13· ·you able to observe any nether regions in the image at
  14· ·row 1, image 4?
  15· · · · · · ·ATTORNEY MITCHELL:· Object to relevance.
  16· · · · · · ·You can answer.
  17· · · · · · ·THE WITNESS:· Yes.· The region is visible in
  18· ·the color image, row 1, image 4.
  19· ·BY ATTORNEY JENKINS:
  20· · · · Q· · Where in the image are you referring to
  21· ·specifically?
  22· · · · A· · The shaded area of person's groin.
  23· · · · · · ·(Reporter clarification.)
  24· · · · · · ·THE WITNESS:· Upper -- upper thigh -- upper
  25· ·thigh groin area, that region.

                     First Legal Deposition-Calendar@firstlegal.com              36
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 31 ofPage
                                                                       91 Page
                                                                           31 of ID
                                                                                  91
                               Page
                                  #:1428
                                    ID #:956
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·BY ATTORNEY JENKINS:
  ·2· · · · Q· · Okay.· So you see groin area in this picture?
  ·3· · · · · · ·ATTORNEY MITCHELL:· Objection.· Not what he
  ·4· ·said.
  ·5· ·BY ATTORNEY JENKINS:
  ·6· · · · Q· · Sir?
  ·7· · · · · · ·ATTORNEY MITCHELL:· You -- you -- I
  ·8· ·objected -- you can answer.
  ·9· · · · · · ·If you want to repeat the question, Jonathan,
  10· ·maybe he missed the question.
  11· ·BY ATTORNEY JENKINS:
  12· · · · Q· · Yeah, Mr. Robertson, I just was asking if
  13· ·you -- your opinion was that you can see groin area in
  14· ·row 4, Exhibit 1?
  15· · · · A· · I can see upper and inner thigh and the shaded
  16· ·area of the groin area, but I cannot see skin or flesh
  17· ·of the groin area, to clarify.
  18· · · · Q· · Thank you.
  19· · · · · · ·And the fifth image in row 1, you had
  20· ·previously indicated that you could not ascertain from
  21· ·the previous exhibit whether or not this image could be
  22· ·potentially pornographic.· Are you able to make that
  23· ·determination from the image in this exhibit?
  24· · · · A· · I believe I identified cleavage, which, again,
  25· ·I can -- I can -- is visible here.

                     First Legal Deposition-Calendar@firstlegal.com              37
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 32 ofPage
                                                                       91 Page
                                                                           32 of ID
                                                                                  91
                               Page
                                  #:1429
                                    ID #:957
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · Q· · Right.· What I had intended to ask was whether
  ·2· ·you could now determine, given the additional resolution
  ·3· ·and color, whether or not this image at image 5, row 1
  ·4· ·was among the category of images that you previously
  ·5· ·identified that were -- the term was potentially
  ·6· ·pornographic -- could be used on the cover of actually
  ·7· ·pornographic material.· Do you recall that testimony,
  ·8· ·sir?
  ·9· · · · A· · Yes.
  10· · · · Q· · Okay.· And so what I'm asking is, given the
  11· ·enhanced resolution and color in Exhibit 7, are you now
  12· ·able to make that determination?
  13· · · · A· · Yes.
  14· · · · · · ·ATTORNEY MITCHELL:· Object to the relevance.
  15· · · · · · ·You can answer.
  16· · · · · · ·THE WITNESS:· Yes.
  17· ·BY ATTORNEY JENKINS:
  18· · · · Q· · Okay.· And what is your determination?
  19· · · · A· · My determination is that the nature of this
  20· ·image would be fitting within pornographic material.
  21· · · · Q· · Okay.· Let me try again.· I wasn't actually
  22· ·asking about the defined term "pornographic materials."
  23· ·I was asking if you believed that -- well, let me go at
  24· ·it a different way.
  25· · · · · · ·Did you believe, you know, with AMI's general

                     First Legal Deposition-Calendar@firstlegal.com              38
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 33 ofPage
                                                                       91 Page
                                                                           33 of ID
                                                                                  91
                               Page
                                  #:1430
                                    ID #:958
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·understanding of the term "pornography," that image 5,
  ·2· ·row 1 is pornographic?
  ·3· · · · A· · Of the dictionary term pornographic or my
  ·4· ·understanding of -- as I -- can you clarify, sir.
  ·5· · · · · · ·(Reporter clarification.)
  ·6· · · · · · ·THE WITNESS:· I -- I'm just trying to make
  ·7· ·sure I answer appropriately that -- you're asking if
  ·8· ·I -- if -- if this is pornographic or is this considered
  ·9· ·by myself in the opinion I outlined previously?
  10· ·BY ATTORNEY JENKINS:
  11· · · · Q· · Yes.· I just want your general understanding
  12· ·of the term -- terminology, not the legal or dictionary
  13· ·definition.
  14· · · · A· · This fits in with the opinion that I -- I gave
  15· ·previously that the image is of such provocative nature
  16· ·that it would be fitting with pornographic material, but
  17· ·that this specific material is -- is -- how -- yeah --
  18· ·how I -- how I outlined it previously.· But, yes, this
  19· ·image would fall into that umbrella.
  20· · · · Q· · Great.
  21· · · · · · ·Let's take down Exhibit 7.· And let's put up
  22· ·document 8 and actually mark it Exhibit 8.
  23· · · · · · ·(Exhibit 8 marked.)
  24· · · · · · ·ATTORNEY JENKINS:· Could we perhaps reduce the
  25· ·size a little so we get both images and the

                     First Legal Deposition-Calendar@firstlegal.com              39
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 34 ofPage
                                                                       91 Page
                                                                           34 of ID
                                                                                  91
                               Page
                                  #:1431
                                    ID #:959
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·Bates number.· Okay.· That -- that -- that's good for
  ·2· ·now.· We can play with the sizing in a minute.
  ·3· ·BY ATTORNEY JENKINS:
  ·4· · · · Q· · Mr. Robertson, do you see the lower,
  ·5· ·right-hand corner Bates No. WMSG-002026?
  ·6· · · · A· · Yes, I do.
  ·7· · · · Q· · And this is the second document in AMI's
  ·8· ·interrogatories that comprise the pornographic materials
  ·9· ·as defined in the first amended complaint?
  10· · · · · · ·ATTORNEY MITCHELL:· Objection.· That's not
  11· ·correct.· It says as defined in response to the
  12· ·interrogatory.
  13· · · · · · ·THE WITNESS:· Sorry.· Did you hear
  14· ·Mr. Mitchell then, Mr. Jenkins?
  15· · · · · · ·ATTORNEY MITCHELL:· I'll stay it louder.
  16· · · · · · ·Mr. Jenkins, the -- the answer to
  17· ·Interrogatory No. 11 is based on interpretation of the
  18· ·term "pornographic materials" as set forth in the
  19· ·response, which I believe is different than as defined
  20· ·in the complaint.
  21· · · · · · ·ATTORNEY JENKINS:· No.· It refers to page 60
  22· ·and the complaint goes on to define those exact same
  23· ·materials as "pornographic materials" in paragraph 62.
  24· · · · · · ·But I'll accept your clarification,
  25· ·Mr. Mitchell.

                     First Legal Deposition-Calendar@firstlegal.com              40
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 35 ofPage
                                                                       91 Page
                                                                           35 of ID
                                                                                  91
                               Page
                                  #:1432
                                    ID #:960
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·BY ATTORNEY JENKINS:
  ·2· · · · Q· · Mr. Robertson, you recognize that this is the
  ·3· ·second of three documents identified by AMI's
  ·4· ·interrogatory responses as compromising pornographic
  ·5· ·materials as defined by plaintiff's first set of
  ·6· ·interrogatories?
  ·7· · · · A· · Yes.
  ·8· · · · Q· · Let's put Exhibit 8 side by side with
  ·9· ·Exhibit 4.· Whoops.· I'm going to need that document
  10· ·scrolled.
  11· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· I actually can
  12· ·scroll.· It was at the bottom of the page on the other
  13· ·one, which is why it wasn't scrolling.
  14· · · · · · ·ATTORNEY JENKINS:· Got it.
  15· ·BY ATTORNEY JENKINS:
  16· · · · Q· · Okay.· Mr. Robertson, so just to be clear,
  17· ·we're now looking at WMSG 2026 side by side with the
  18· ·portion of Exhibit 4 in which Mr. Howard describes
  19· ·pornographic materials allegedly in his possession.
  20· · · · · · ·Could -- look at the top of the page,
  21· ·"Mr. Bezos face selfie at what appears to be a business
  22· ·meeting."· Is that referring to the first image at the
  23· ·top of WMSG 2026?
  24· · · · A· · Yes.
  25· · · · Q· · Okay.· And anything remotely pornographic or

                     First Legal Deposition-Calendar@firstlegal.com              41
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 36 ofPage
                                                                       91 Page
                                                                           36 of ID
                                                                                  91
                               Page
                                  #:1433
                                    ID #:961
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·sexual about that image?
  ·2· · · · A· · If you're referring to Mr. Howard's note on
  ·3· ·the right-hand side, I don't think it lists pornographic
  ·4· ·as a description for this image.
  ·5· · · · Q· · Okay.· But -- but, I mean, is there anything
  ·6· ·pornographic, sexual, or inappropriate about that
  ·7· ·first image on WMSG 2026?
  ·8· · · · · · ·ATTORNEY MITCHELL:· Objection.· Vague.
  ·9· · · · · · ·You can answer.
  10· · · · · · ·THE WITNESS:· Inappropriate that he's sending
  11· ·it to the recipient, yes.· By the virtue of the content
  12· ·of the image to be removed from context, no.
  13· ·BY ATTORNEY JENKINS:
  14· · · · Q· · Why is it inappropriate that he is sending it
  15· ·to Ms. Sanchez?
  16· · · · A· · I -- it's an opinion based on the -- the
  17· ·parties being married to other persons.
  18· · · · Q· · And that makes it inappropriate for them to
  19· ·send selfies at business meetings?
  20· · · · · · ·ATTORNEY MITCHELL:· Objection.· Relevance.
  21· ·We're getting close to the place where I'm going to cut
  22· ·off -- it's well beyond the December 29th order at this
  23· ·point.
  24· · · · · · ·You can answer that question.· But that's the
  25· ·last one on this line.

                     First Legal Deposition-Calendar@firstlegal.com              42
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 37 ofPage
                                                                       91 Page
                                                                           37 of ID
                                                                                  91
                               Page
                                  #:1434
                                    ID #:962
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·THE WITNESS:· With the context in the message
  ·2· ·above it and from my own personal conduct, no, I do not
  ·3· ·send selfies of myself to other women while I'm at
  ·4· ·business meetings.
  ·5· ·BY ATTORNEY JENKINS:
  ·6· · · · Q· · And next:
  ·7· · · · · · · · ·"Ms. Sanchez's response -- a
  ·8· · · · · · ·photograph of her smoking a cigar in what
  ·9· · · · · · ·appears to be a simulated oral sex
  10· · · · · · ·scene."
  11· · · · · · ·Is that a reference to the second picture on
  12· ·WMSG 2026?
  13· · · · A· · Yes.
  14· · · · Q· · Are you able to identify Ms. Sanchez in the
  15· ·second photograph on WMSG 2626?
  16· · · · · · ·ATTORNEY MITCHELL:· Objection.· Are you asking
  17· ·him from the photo itself?
  18· · · · · · ·ATTORNEY JENKINS:· Correct.
  19· · · · · · ·THE WITNESS:· Not in the image that you've
  20· ·provided because it is not in color and it is cropped,
  21· ·so I'm unable to identify fully at this time if that
  22· ·person is Ms. Sanchez.
  23· ·BY ATTORNEY JENKINS:
  24· · · · Q· · Are you representing that at some point in
  25· ·time you received an image that was -- excuse me -- a

                     First Legal Deposition-Calendar@firstlegal.com              43
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 38 ofPage
                                                                       91 Page
                                                                           38 of ID
                                                                                  91
                               Page
                                  #:1435
                                    ID #:963
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·version of the second photograph in WMSG 2026 that was
  ·2· ·uncropped and in color?
  ·3· · · · A· · I do not recall regarding the crop, but I do
  ·4· ·recall receiving all screenshots and images from
  ·5· ·Mr. Sanchez in color.
  ·6· · · · Q· · But do you have any understanding as to where
  ·7· ·Ms. Sanchez was when she took the second photograph --
  ·8· ·or the second selfie at -- located on WMSG 2026?
  ·9· · · · A· · I recall being told, but I do not recall the
  10· ·specific answer to that question.
  11· · · · Q· · Let's -- actually before we move on.· We see
  12· ·the reference to the "below the belt selfie," otherwise
  13· ·colloquially known as a "dick pic," referenced at the
  14· ·top of the page we're looking at from Exhibit 4?
  15· · · · A· · Yes.
  16· · · · Q· · Okay.· Let's take everything down.· Put up
  17· ·document 9 and mark it Exhibit 9.
  18· · · · · · ·(Exhibit 9 marked.)
  19· · · · · · ·ATTORNEY JENKINS:· For the record, this is
  20· ·WMSG 2121, which is the third item listed in AMI's
  21· ·interrogatory responses comprising the pornographic
  22· ·materials.
  23· ·BY ATTORNEY JENKINS:
  24· · · · Q· · Is that a correct statement, Mr. Robertson?
  25· · · · A· · Yes.

                     First Legal Deposition-Calendar@firstlegal.com              44
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 39 ofPage
                                                                       91 Page
                                                                           39 of ID
                                                                                  91
                               Page
                                  #:1436
                                    ID #:964
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · Q· · And is this a "below the belt selfie," also
  ·2· ·known as a dick peck?
  ·3· · · · · · ·ATTORNEY MITCHELL:· Objection.· "Dick pic" do
  ·4· ·you mean?
  ·5· · · · · · ·Objection.
  ·6· · · · · · ·You can answer.
  ·7· · · · · · ·THE WITNESS:· No.
  ·8· ·BY ATTORNEY JENKINS:
  ·9· · · · Q· · Okay.· In fact, this is a -- a drawing that
  10· ·Ms. Andrea Simpson, an -- who was an AMI reporter, drew;
  11· ·correct?
  12· · · · A· · Yeah.
  13· · · · Q· · And what is your understanding of why
  14· ·Ms. Simpson drew this image?
  15· · · · A· · To memorialize what she saw.
  16· · · · Q· · Let's come back to that in a second.· So this
  17· ·image was never received by M.S. -- AMI from
  18· ·Mr. Sanchez; correct?
  19· · · · · · ·ATTORNEY MITCHELL:· Objection.· Which image?
  20· · · · · · ·ATTORNEY JENKINS:· WMSG 2121, the one right in
  21· ·front of us.
  22· · · · · · ·ATTORNEY MITCHELL:· Are you asking -- still
  23· ·objection.· I don't understand.
  24· · · · · · ·You're asking this image, this drawing image,
  25· ·was this ever received by American Media?

                     First Legal Deposition-Calendar@firstlegal.com              45
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 40 ofPage
                                                                       91 Page
                                                                           40 of ID
                                                                                  91
                               Page
                                  #:1437
                                    ID #:965
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·BY ATTORNEY JENKINS:
  ·2· · · · Q· · Mr. Sanchez never sent this image to AMI;
  ·3· ·correct, Mr. Robertson?
  ·4· · · · A· · That's correct.
  ·5· · · · Q· · Did AMI ever have an actual "below the belt
  ·6· ·selfie" or "dick pic" of Mr. Bezos from any source
  ·7· ·whatsoever?
  ·8· · · · A· · As part of our news gathering, we received it,
  ·9· ·but temporarily.
  10· · · · Q· · And when and how did you receive it
  11· ·temporarily?
  12· · · · A· · On the day Ms. Simpson drew this exhibit,
  13· ·Mr. Sanchez had provided Ms. Simpson with a hard copy of
  14· ·Mr. Bezos's penis, and that is where Andrea reviewed the
  15· ·image.
  16· · · · Q· · No one else other than -- no one else at AMI
  17· ·other than Ms. Simpson ever saw the penis image to which
  18· ·you're referring; correct?
  19· · · · A· · That is correct.
  20· · · · Q· · And -- so you never saw the penis image;
  21· ·correct?
  22· · · · A· · That is correct.
  23· · · · Q· · Okay.
  24· · · · · · ·And are you aware that Mr. Sanchez testified
  25· ·that what he actually showed you was a random dick pic

                     First Legal Deposition-Calendar@firstlegal.com              46
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 41 ofPage
                                                                       91 Page
                                                                           41 of ID
                                                                                  91
                               Page
                                  #:1438
                                    ID #:966
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·from the Internet and had nothing to do with Mr. Bezos
  ·2· ·whatsoever?
  ·3· · · · · · ·ATTORNEY MITCHELL:· Objection.
  ·4· · · · · · ·THE REPORTER:· I'm sorry.· Was there an
  ·5· ·answer?· I didn't hear.
  ·6· · · · · · ·THE WITNESS:· Can you repeat the question.
  ·7· ·BY ATTORNEY JENKINS:
  ·8· · · · Q· · I said are you aware of Mr. Sanchez's
  ·9· ·testimony yesterday during his deposition that what
  10· ·Ms. Simpson -- what he actually showed Mrs. Simpson was
  11· ·a dick pic he downloaded from the Internet and had
  12· ·nothing to do with Mr. Bezos whatsoever?
  13· · · · · · ·ATTORNEY MITCHELL:· I'm going to object as it
  14· ·calls for potential attorney-client communications.                   I
  15· ·will allow him to answer the question as to his current
  16· ·state of knowledge with respect to what Mr. Sanchez
  17· ·testified to yesterday but not disclose any client
  18· ·conversations.
  19· · · · · · ·ATTORNEY JENKINS:· That's a fair objection.
  20· ·Not -- in no -- in none of my questions am I attempting
  21· ·to extract the content of privileged communication --
  22· · · · · · ·ATTORNEY MITCHELL:· I understand when he
  23· ·was -- and I -- maybe -- maybe I should take a moment
  24· ·and make sure Mr. Robertson understand what he should or
  25· ·shouldn't disclose but -- can I just take a --

                     First Legal Deposition-Calendar@firstlegal.com              47
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 42 ofPage
                                                                       91 Page
                                                                           42 of ID
                                                                                  91
                               Page
                                  #:1439
                                    ID #:967
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·(Reporter clarification.)
  ·2· · · · · · ·ATTORNEY MITCHELL:· I would like to speak to
  ·3· ·Mr. Robertson just to make sure that he understands what
  ·4· ·he can or can't say with respect to waiving potential
  ·5· ·privileged communications.
  ·6· · · · · · ·That's all right, Mr. Jenkins, can we take
  ·7· ·two seconds?
  ·8· · · · · · ·ATTORNEY JENKINS:· You want to go off the
  ·9· ·record?· It's probably about time for a ten-minute
  10· ·break.
  11· · · · · · ·ATTORNEY MITCHELL:· Okay.· Thank you.
  12· · · · · · ·ATTORNEY JENKINS:· Okay.
  13· · · · · · ·(Pause in the proceedings.)
  14· · · · · · ·(Record read as follows:
  15· · · · · · · · ·"Are you aware of Mr. Sanchez's
  16· · · · · · ·testimony yesterday during his deposition
  17· · · · · · ·that what Ms. Simpson -- what he actually
  18· · · · · · ·showed Mrs. Simpson was a dick pic he
  19· · · · · · ·downloaded from the Internet and had
  20· · · · · · ·nothing to do with Mr. Bezos
  21· · · · · · ·whatsoever?")
  22· ·BY ATTORNEY JENKINS:
  23· · · · Q· · Are you able to respond to that question
  24· ·without violating the attorney-client privilege, sir?
  25· · · · A· · Yeah.· Are we back on the record?

                     First Legal Deposition-Calendar@firstlegal.com              48
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 43 ofPage
                                                                       91 Page
                                                                           43 of ID
                                                                                  91
                               Page
                                  #:1440
                                    ID #:968
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·ATTORNEY MITCHELL:· Yes.
  ·2· · · · · · ·THE WITNESS:· Yeah.· I'm aware of
  ·3· ·Mr. Sanchez's testimony.
  ·4· ·BY ATTORNEY JENKINS:
  ·5· · · · Q· · Okay.
  ·6· · · · · · ·And, in fact, Mr. Sanchez -- the "below the
  ·7· ·belt selfie" that we showed Ms. Simpson, it was a hard
  ·8· ·copy; correct?
  ·9· · · · A· · Yes.
  10· · · · Q· · It wasn't in electronic format or on an
  11· ·iPhone or anything like that?
  12· · · · A· · I don't recall if Mr. Sanchez also showed
  13· ·Andrea digital copies.· But from what I'm aware of, it
  14· ·was a printed copy.
  15· · · · Q· · Right.· But -- but you caught the whole thing
  16· ·on video; right?
  17· · · · A· · Correct.
  18· · · · Q· · And at no point in time did Mr. Sanchez
  19· ·actually let go of the hard copy of the Internet
  20· ·dick pic, did he?
  21· · · · A· · That specific physical passing over, I don't
  22· ·recall.· My recollection from the video, I'm not -- I'm
  23· ·not confident to say either way.
  24· · · · Q· · Okay.· When -- when the meeting was over,
  25· ·Mr. Sanchez took the "below the belt selfie" with him;

                     First Legal Deposition-Calendar@firstlegal.com              49
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 44 ofPage
                                                                       91 Page
                                                                           44 of ID
                                                                                  91
                               Page
                                  #:1441
                                    ID #:969
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·correct?
  ·2· · · · A· · Yes.
  ·3· · · · Q· · Okay.· And so from that point on, did AMI at
  ·4· ·any point in time -- well, let me start over.
  ·5· · · · · · ·Other than the one incident that we just
  ·6· ·described, did AMI at any time, from any other source,
  ·7· ·have an actual "below the belt selfie" or dick pic of
  ·8· ·Mr. Bezos?
  ·9· · · · A· · No.
  10· · · · Q· · Other than that one incident, did AMI --
  11· ·anyone at AMI ever review or look at a picture or an
  12· ·electronic version of a dick pic, "below the belt
  13· ·selfie" of Mr. Bezos from any other source?
  14· · · · A· · Not that I'm aware of.
  15· · · · Q· · Okay.· Is there anyone who might be aware of
  16· ·that other than you?
  17· · · · A· · Ms. Simpson, by virtue of her being in the
  18· ·presence of Mr. Sanchez on that day.
  19· · · · Q· · What about Mr. Howard?
  20· · · · A· · To my understanding, Mr. Howard is in the same
  21· ·position as I am.· But, no, we do not believe that any
  22· ·other AMI employee possessed or saw.
  23· · · · Q· · Okay.· Have you had any discussions with
  24· ·Mr. Dylan on this particular -- excuse me -- Mr. Howard
  25· ·on this particular topic?

                     First Legal Deposition-Calendar@firstlegal.com              50
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 45 ofPage
                                                                       91 Page
                                                                           45 of ID
                                                                                  91
                               Page
                                  #:1442
                                    ID #:970
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·So let's go now to document 11 and mark it
  ·2· ·Exhibit 11.
  ·3· · · · · · ·(Exhibit 11 marked.)
  ·4· ·BY ATTORNEY JENKINS:
  ·5· · · · Q· · And this -- feel free to correct me if I'm
  ·6· ·wrong -- appears to be a chain of e-mail correspondence
  ·7· ·between you and a Mr. Dominic Utton, U-t-t-o-n,
  ·8· ·"Subject:· Re: Job for Sunday" that occurred -- or
  ·9· ·spanned January 5th and January 6th, 2019.
  10· · · · · · ·Is that an accurate description,
  11· ·Mr. Robertson?
  12· · · · A· · Yes, it is.
  13· · · · Q· · And this is an e-mail exchange between you and
  14· ·a Mr. Dominic Utton?
  15· · · · A· · Yes, it is.
  16· · · · Q· · And who was Mr. Utton?
  17· · · · A· · Dominic is -- and, well, was a writer who
  18· ·would perform tasks for various long-form writing across
  19· ·AMI.
  20· · · · Q· · And what particular task were you assigning to
  21· ·Mr. Utton?
  22· · · · A· · I was assigning him the first draft of the
  23· ·Bezos affair story.
  24· · · · Q· · The first draft.· Was -- was there any -- were
  25· ·there any previous working drafts or partial drafts of

                     First Legal Deposition-Calendar@firstlegal.com              63
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 46 ofPage
                                                                       91 Page
                                                                           46 of ID
                                                                                  91
                               Page
                                  #:1443
                                    ID #:971
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·the story?
  ·2· · · · A· · At this time, I -- I cannot recall.· But there
  ·3· ·were multiple reporting and writing that myself and
  ·4· ·Dylan had tasked to ourselves.
  ·5· · · · Q· · Okay.· So let's look at middle of the page,
  ·6· ·Mr. Utton's e-mail to you on January 6th (as read):
  ·7· · · · · · · · ·"Hi, mates -- sorry to disturb your
  ·8· · · · · · ·Sunday.· Quick question.· Have you got
  ·9· · · · · · ·any more details on the naked photos and
  10· · · · · · ·risky" -- I presume I suppose to read
  11· · · · · · ·"risque" -- "selfies he sent?· I can spin
  12· · · · · · ·it again but there's not much in the
  13· · · · · · ·copy."
  14· · · · · · ·So is it -- is it fair to say that whatever
  15· ·work -- work product or draft work product Mr. Utton had
  16· ·been sent didn't say a whole lot about the allegedly
  17· ·naked photos and risque selfs Mr. Sanchez had allegedly
  18· ·sent?
  19· · · · · · ·ATTORNEY MITCHELL:· Objection.
  20· · · · · · ·You can answer, if you understand.
  21· · · · · · ·THE WITNESS:· I would say, just to clarify,
  22· ·you misread.· He said, "I can spin it a bit."· He did
  23· ·not say, I can spin it again.
  24· · · · · · ·But I don't recall specifically what materials
  25· ·I presented to Dominic in this e-mail chain.· I would

                     First Legal Deposition-Calendar@firstlegal.com              64
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 47 ofPage
                                                                       91 Page
                                                                           47 of ID
                                                                                  91
                               Page
                                  #:1444
                                    ID #:972
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·refer to whatever materials were pulled from the
  ·2· ·electronic logs.
  ·3· ·BY ATTORNEY JENKINS:
  ·4· · · · Q· · And that information would still be in the
  ·5· ·electronic logs?
  ·6· · · · A· · In the same manner as how this e-mail was --
  ·7· ·was pulled, I -- yeah.
  ·8· · · · Q· · When you -- when you say "electronic logs,"
  ·9· ·what are you referring to?
  10· · · · A· · Well, from my memory, I do not recall what
  11· ·image attachments I sent on January 6th, 2019 --
  12· ·January 5, 2019, to Dominic.
  13· · · · Q· · So there were -- was there some other e-mail
  14· ·in which you sent images to Mr. Utton?
  15· · · · A· · From reading this below, it doesn't appear
  16· ·that I sent him materials by him asking for more details
  17· ·and me describing them.· I do not recall.
  18· · · · Q· · Well, going back to my prior question, what --
  19· ·what did you mean when you referred to "electronic
  20· ·logs"?
  21· · · · A· · Electronic logs, e.g., this e-mail is as much
  22· ·of a recollection as I have.· So I'd refer to my writing
  23· ·and descriptions here as opposed to my memory on this
  24· ·instance.
  25· · · · Q· · Okay.· But is there some other electronic log

                     First Legal Deposition-Calendar@firstlegal.com              65
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 48 ofPage
                                                                       91 Page
                                                                           48 of ID
                                                                                  91
                               Page
                                  #:1445
                                    ID #:973
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·other than e-mail that are -- AMI maintains or
  ·2· ·maintained in connection with its reporting of stories?
  ·3· · · · A· · No.
  ·4· · · · Q· · In your --
  ·5· · · · · · ·(Reporter clarification.)
  ·6· ·BY ATTORNEY JENKINS:
  ·7· · · · Q· · So in response on -- also on January 6th,
  ·8· ·2019, you state:
  ·9· · · · · · · · ·"He sent multiple photos -- mostly
  10· · · · · · ·shirtless and one with only a towel
  11· · · · · · ·wrapped around him in a steamy bathroom.
  12· · · · · · ·Then the piece de resistance, a penis
  13· · · · · · ·photo."
  14· · · · · · ·Was it your intent to imply to Mr. Utton that
  15· ·Mr. Sanchez had actually sent you a penis photo?
  16· · · · · · ·ATTORNEY MITCHELL:· Objection.
  17· · · · · · ·You can answer.
  18· · · · · · ·THE WITNESS:· No.
  19· ·BY ATTORNEY JENKINS:
  20· · · · Q· · Did you recall at ever -- any point in time
  21· ·telling Mr. Utton that AMI did not actually have a penis
  22· ·photo of Mr. Bezos?
  23· · · · A· · That wouldn't be something I would share with
  24· ·Dominic.
  25· · · · · · ·(Reporter clarification.)

                     First Legal Deposition-Calendar@firstlegal.com              66
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 49 ofPage
                                                                       91 Page
                                                                           49 of ID
                                                                                  91
                               Page
                                  #:1446
                                    ID #:974
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·THE WITNESS:· Would not be something I would
  ·2· ·share with -- with Dominic.
  ·3· ·BY ATTORNEY JENKINS:
  ·4· · · · Q· · Why not?
  ·5· · · · A· · Because Dominic is a writer.
  ·6· · · · Q· · And why is the fact that he is a writer mean
  ·7· ·that he wouldn't receive information such as AMI did not
  ·8· ·actually have a penis photo of Mr. Bezos in its
  ·9· ·possession, custody, or control?
  10· · · · · · ·ATTORNEY MITCHELL:· Objection.· These
  11· ·questions now go nowhere near the question of what
  12· ·American Media obtained, how it obtained it.· You're
  13· ·inquiring as to internal discussions of whether or not
  14· ·one employee told another about the existence of a penis
  15· ·photo.· That is well far afield of what the court
  16· ·ordered.
  17· · · · · · ·Answer this one question, and then we'll see
  18· ·after that if I will allow him to answer anymore on this
  19· ·topic.
  20· · · · · · ·(Reporter clarification.)
  21· · · · · · ·ATTORNEY JENKINS:· Well, cross that bridge
  22· ·when we get there.
  23· ·BY ATTORNEY JENKINS:
  24· · · · Q· · Do you recall the question, Mr. Robertson?
  25· · · · A· · Could you ask it again, please, Mr. Jenkins?

                     First Legal Deposition-Calendar@firstlegal.com              67
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 50 ofPage
                                                                       91 Page
                                                                           50 of ID
                                                                                  91
                               Page
                                  #:1447
                                    ID #:975
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·ATTORNEY JENKINS:· Madam Reporter, could you
  ·2· ·read back the question.
  ·3· · · · · · ·(Record read as follows:
  ·4· · · · · · · · ·"And why is the fact that he is a
  ·5· · · · · · ·writer mean that he wouldn't receive
  ·6· · · · · · ·information such as AMI did not actually
  ·7· · · · · · ·have a penis photo of Mr. Bezos in its
  ·8· · · · · · ·possession, custody, or control?")
  ·9· · · · · · ·THE WITNESS:· It was Mr. Utton's task to draft
  10· ·a version of a story.· It was not Mr. Utton's task to
  11· ·edit it to a position of it being ready for print.
  12· ·Therefore, certain information is not pertinent to
  13· ·him -- him and his role.
  14· ·BY ATTORNEY JENKINS:
  15· · · · Q· · Did AMI ever publicly publish or release
  16· ·information that it did not actually have in its
  17· ·possession a "below the belt selfie" or penis photo of
  18· ·Mr. Bezos?
  19· · · · · · ·ATTORNEY MITCHELL:· Objection.· Direct him not
  20· ·to answer.· Not going any further.· This is well beyond
  21· ·the judge's order.
  22· · · · · · ·(Reporter clarification.)
  23· · · · · · ·ATTORNEY JENKINS:· No, I'm --
  24· · · · · · ·ATTORNEY MITCHELL:· I -- I thought I was
  25· ·clear, but I'll say it again.

                     First Legal Deposition-Calendar@firstlegal.com              68
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 51 ofPage
                                                                       91 Page
                                                                           51 of ID
                                                                                  91
                               Page
                                  #:1448
                                    ID #:976
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·(Reporter clarification.)
  ·2· · · · · · ·ATTORNEY JENKINS:· I'm -- I'm digging around
  ·3· ·for something.
  ·4· · · · · · ·So I'm reading from page 16 of the court's
  ·5· ·December 29th, 2020 order, Mr. Mitchell, just so that we
  ·6· ·have this on the record to facilitate such judicial
  ·7· ·intervention as may be necessary.
  ·8· · · · · · ·So the following topics (as read):
  ·9· · · · · · · · ·"One, from what source, if any, AMI
  10· · · · · · ·received any information relating to its
  11· · · · · · ·Bezos story prior to Plaintiff's admitted
  12· · · · · · ·involvement in October 2018; two, who
  13· · · · · · ·initiated contact between AMI and
  14· · · · · · ·plaintiff regarding the Bezos story;
  15· · · · · · ·three, when, how, and to what extent
  16· · · · · · ·plaintiff shared the pornographic
  17· · · · · · ·materials with anyone affiliated with
  18· · · · · · ·AMI; and, four, if AMI, in fact,
  19· · · · · · ·possesses the pornographic materials,
  20· · · · · · ·when, how, and from what sources AMI
  21· · · · · · ·received them."
  22· · · · · · ·It is our contention, Counsel, that AMI did
  23· ·actually have the penis photograph, but did not obtain
  24· ·it from my client but obtained it well before you ever
  25· ·spoke with my client from a gentleman named

                     First Legal Deposition-Calendar@firstlegal.com              69
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 52 ofPage
                                                                       91 Page
                                                                           52 of ID
                                                                                  91
                               Page
                                  #:1449
                                    ID #:977
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·Mr. Patrick Whitesell.· So --
  ·2· · · · · · ·ATTORNEY MITCHELL:· Okay.· Well, this
  ·3· ·witness --
  ·4· · · · · · ·(Simultaneous speakers interrupted by the
  ·5· · · · · · ·reporter.)
  ·6· · · · · · ·ATTORNEY MITCHELL:· Okay.· Your question is
  ·7· ·with respect to Mr. Utton and internal communications
  ·8· ·about his writing a story are one thing, which is
  ·9· ·well -- in my mind, well outside the four topics you
  10· ·just read.· If you wanted to inquire from Mr. Robertson
  11· ·about what you just said concerning a potential other
  12· ·source, that would be fair game, in my mind.· But that's
  13· ·not the question you asked him.
  14· · · · · · ·ATTORNEY JENKINS:· It's relevant through the
  15· ·issue I possessed.· Because if they never disclosed that
  16· ·they didn't have a penis photo, well, you would think
  17· ·that any honorable journalist enterprise would divulge
  18· ·that fact to the public rather than state that it was in
  19· ·their possession.· So --
  20· · · · · · ·ATTORNEY MITCHELL:· Yes.
  21· · · · · · ·ATTORNEY JENKINS:· -- are you going to allow
  22· ·him to answer the question?
  23· · · · · · ·ATTORNEY MITCHELL:· And I -- I -- I think I've
  24· ·lost track of the question at this point.· But if you're
  25· ·asking him why American Media did or did not disclose to

                     First Legal Deposition-Calendar@firstlegal.com              70
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 53 ofPage
                                                                       91 Page
                                                                           53 of ID
                                                                                  91
                               Page
                                  #:1450
                                    ID #:978
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·the public its possession of a penis photo, I don't
  ·2· ·think that is within the four corners of this, and I
  ·3· ·will continue to direct him not to answer.
  ·4· · · · · · ·If you want to ask him about other sources
  ·5· ·that you believe existed, that is fair game.· That is
  ·6· ·well within the Judge's court order -- court-ordered
  ·7· ·topics, but not the first one.
  ·8· · · · · · ·ATTORNEY JENKINS:· Okay.· I can see this is
  ·9· ·going to be an issue.
  10· · · · · · ·Jordan, are you on the line?
  11· · · · · · ·(Reporter clarification.)
  12· ·BY ATTORNEY JENKINS:
  13· · · · Q· · So referring back to Exhibit 11,
  14· ·Mr. Robertson, you go on to write (as read):
  15· · · · · · · · ·"We want to be vague and cannot print
  16· · · · · · ·them and fear disclosing the specifics
  17· · · · · · ·will out the sources, so the strategy is
  18· · · · · · ·to talk of the existence of photos that
  19· · · · · · ·would destroy any loving wife, knowing
  20· · · · · · ·they were being sent to a mistress."
  21· · · · · · ·Did I read that correctly, Mr. Robertson?
  22· · · · A· · I believe so, yes.
  23· · · · Q· · Okay.
  24· · · · · · ·I could not help but notice that you used the
  25· ·word "sources" in the plural rather than the singular.

                     First Legal Deposition-Calendar@firstlegal.com              71
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 54 ofPage
                                                                       91 Page
                                                                           54 of ID
                                                                                  91
                               Page
                                  #:1451
                                    ID #:979
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·Why was that?
  ·2· · · · A· · To refer back to my previous answer, what is
  ·3· ·assigned to Dominic is not relevant to the publication
  ·4· ·of any article.· My communications with him do not need
  ·5· ·to be -- meet the merit of publication.· My use of
  ·6· ·"sources" here would have been to protect the single
  ·7· ·source, which was Michael Sanchez, from being identified
  ·8· ·at a later stage.
  ·9· · · · Q· · (As read):
  10· · · · · · · · ·"The strategy is to talk of the
  11· · · · · · ·existence of photos that would destroy
  12· · · · · · ·any loving wife, knowing they were being
  13· · · · · · ·sent to a mistress?"
  14· · · · · · ·By "strategy," do you mean that's the angle
  15· ·that you want Mr. Utton's story to take?
  16· · · · A· · That is the angle of how I was recommending he
  17· ·approached that specific part of the story.
  18· · · · Q· · Did you ever have any conversations or e-mail
  19· ·exchanges with Mr. Sanchez or -- regarding the angle of
  20· ·the story?
  21· · · · A· · On occasion Mr. Sanchez would suggest certain
  22· ·editorial elements, but they were nondescript to a point
  23· ·where I do not recall them and certainly did not
  24· ·influence the final publication.
  25· · · · Q· · Well, yes, part of your general recollection

                     First Legal Deposition-Calendar@firstlegal.com              72
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 55 ofPage
                                                                       91 Page
                                                                           55 of ID
                                                                                  91
                               Page
                                  #:1452
                                    ID #:980
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·that Mr. Sanchez was requesting -- obviously had no
  ·2· ·editorial control but was requesting a soft-landing
  ·3· ·story, for lack of a better term, in which the affair
  ·4· ·would be portrayed more as a budding romance than a
  ·5· ·scandalous cheating incident.
  ·6· · · · A· · What was the question?· Sorry, Mr. Jenkins.
  ·7· · · · Q· · Let me rephrase.
  ·8· · · · · · ·Wasn't it true that Mr. Sanchez was, shall we
  ·9· ·say, advocating for a (buffering) --
  10· · · · · · ·(Reporter clarification.)
  11· ·BY ATTORNEY JENKINS:
  12· · · · Q· · Okay.· Let me try it again, Mr. Robertson.
  13· · · · · · ·Is it fair to say that Mr. Sanchez was
  14· ·advocating that the story portray the affair in a
  15· ·non-scandalous manner?
  16· · · · A· · If he did say that or presented that to me, it
  17· ·would contradict what he was providing to us.
  18· · · · Q· · That wasn't my actual question, sir.· The
  19· ·question was, did he?
  20· · · · A· · The phrase "soft landing" is familiar, yes.
  21· · · · Q· · You had an understanding of what Mr. Sanchez
  22· ·meant by "soft landing"?
  23· · · · A· · Sir, I will use the answer I gave the past
  24· ·point which was I understood -- I understand the meaning
  25· ·of "soft landing," but I'm -- I was at odds then and

                     First Legal Deposition-Calendar@firstlegal.com              73
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 56 ofPage
                                                                       91 Page
                                                                           56 of ID
                                                                                  91
                               Page
                                  #:1453
                                    ID #:981
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·still am as to how a soft landing would be possible
  ·2· ·given the nature of the story and the materials being
  ·3· ·provided set for publication.
  ·4· · · · Q· · Okay.· And, again, but what -- what is your
  ·5· ·understanding of what the term "soft landing" meant in
  ·6· ·the context of reporting about the affair?
  ·7· · · · A· · A "soft landing" in journalistic speak or a
  ·8· ·"soft landing" in terms of this specific example?
  ·9· · · · Q· · Well, let me -- the former first, and then the
  10· ·latter.
  11· · · · A· · For journalistic speak, a "soft landing" would
  12· ·typically be when a celebrity gives one side of a story
  13· ·cooperatively, the celebrity themselves, to shape and
  14· ·mold the story as they please to give them a better
  15· ·light than they would have done if the story would be
  16· ·told by somebody else.
  17· · · · · · ·And on the second part, I believe the same.
  18· ·And it was at odds with what Mr. Sanchez was providing
  19· ·us.· But I understood the term that he was using, but it
  20· ·did not correlate with what he was providing.
  21· · · · Q· · But you -- you recognized Mr. Sanchez having
  22· ·used the term "soft landing" as something he was hoping
  23· ·to accomplish through the "National Enquirer's"
  24· ·reporting?
  25· · · · A· · I would say given the ex -- history of the

                     First Legal Deposition-Calendar@firstlegal.com              74
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 57 ofPage
                                                                       91 Page
                                                                           57 of ID
                                                                                  91
                               Page
                                  #:1454
                                    ID #:982
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·publication, the "National Enquirer," and Michael's
  ·2· ·position of wanting a soft landing, I don't think a soft
  ·3· ·landing was his priority in engaging communication with
  ·4· ·the "Enquirer" about the story.
  ·5· · · · Q· · That -- okay.· I'm -- my -- my question is --
  ·6· ·is -- very simple is that Mr. Sanchez, regardless of
  ·7· ·whether it was consistent with his conduct or the
  ·8· ·"National Enquirer's" nature as a publication, he did,
  ·9· ·in sum or substance, request that the story deliver a
  10· ·soft landing; correct?
  11· · · · A· · Correct.
  12· · · · · · ·ATTORNEY MITCHELL:· Hey, Jonathan, is it
  13· ·almost time to take it -- we've gone about two and a
  14· ·half hours, other than that five-minute break.· So
  15· ·whenever you're ready for one, if you want --
  16· · · · · · ·ATTORNEY JENKINS:· I got -- I got one more
  17· ·line, and then we're done with this exhibit.
  18· · · · · · ·ATTORNEY MITCHELL:· Okay.· Proceed.
  19· ·BY ATTORNEY JENKINS:
  20· · · · Q· · The -- the final sentence:
  21· · · · · · · · ·"These weren't innocent selfies
  22· · · · · · ·et cetera -- it's clear the photos were
  23· · · · · · ·sent for sexual gratification."
  24· · · · · · ·What was your basis for making that statement,
  25· ·Mr. Robertson?

                     First Legal Deposition-Calendar@firstlegal.com              75
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 58 ofPage
                                                                       91 Page
                                                                           58 of ID
                                                                                  91
                               Page
                                  #:1455
                                    ID #:983
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · A· · From knowledge of the images from

  ·2· ·Michael Sanchez as well as the obvious conclusion I feel

  ·3· ·that most would draw from reviewing those images.

  ·4· · · · Q· · Okay.· So you were including in your analysis

  ·5· ·the penis picture that you believed was of Mr. Bezos?

  ·6· · · · A· · When I say they "weren't innocent selfies --

  ·7· ·It's clear the photos," the use of that is a collective

  ·8· ·term used for all the images described above, including

  ·9· ·the shirtless and towel in a steamy bathroom.

  10· · · · Q· · And the "piece de resistance," the penis

  11· ·photo; correct?

  12· · · · A· · Correct.

  13· · · · Q· · So let's remove the penis photo from the

  14· ·equation, the sum total of the photographs -- or the sum

  15· ·total of the selfies sent to you by Mr. Sanchez, are you

  16· ·of the opinion that collectively those photos were sent

  17· ·for sexual gratification?

  18· · · · · · ·ATTORNEY MITCHELL:· Objection.

  19· · · · · · ·THE WITNESS:· Yes.

  20· · · · · · ·ATTORNEY JENKINS:· Okay.· Let's take a break.

  21· · · · · · · · · · · · · · * * *
  · · · · · · · · · · · · (LUNCHEON RECESS)
  22· · · · · · · · · · · · · · * * *

  23· · · · · · ·ATTORNEY JENKINS:· Okay.· We're on the record.

  24· · · · · · ·Nicole, could you put up document 26, mark as

  25· ·Exhibit 12.


                     First Legal Deposition-Calendar@firstlegal.com              76
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 59 ofPage
                                                                       91 Page
                                                                           59 of ID
                                                                                  91
                               Page
                                  #:1456
                                    ID #:984
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·(Exhibit 12 marked.)
  ·2· ·BY ATTORNEY JENKINS:
  ·3· · · · Q· · Mr. Robertson, this appears to be an e-mail
  ·4· ·from you to Mr. Howard, again, dated February 5th, 2019,
  ·5· ·subject, Bezos/Sanchez.· The Bates number is
  ·6· ·WMSG-000610.
  ·7· · · · · · ·Do you recognize this e-mail, sir?
  ·8· · · · A· · Yes.
  ·9· · · · Q· · And you state -- well, let me ask you first,
  10· ·this was a standalone e-mail, two pages.· What was your
  11· ·reason for sending this e-mail to Mr. Howard?
  12· · · · A· · I don't -- I don't recall what specific reason
  13· ·for this e-mail.
  14· · · · Q· · You write:
  15· · · · · · · · ·"PHOTOS:
  16· · · · · · · · ·"We have 338 'paparazzi' photos that
  17· · · · · · ·meet the standards to publish e.g. clear
  18· · · · · · ·frames of Jeff and Lauren."
  19· · · · · · ·What -- briefly describe what you mean by
  20· ·"paparazzi photos."
  21· · · · A· · Photos that were obtained by photographers and
  22· ·not photos that we've obtained from Michael Sanchez.
  23· · · · Q· · And were all of those paparazzi photos taken
  24· ·at AMI's behest, or were some of them commercially
  25· ·available through other means?

                     First Legal Deposition-Calendar@firstlegal.com              77
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 60 ofPage
                                                                       91 Page
                                                                           60 of ID
                                                                                  91
                               Page
                                  #:1457
                                    ID #:985
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · A· · I would have to confirm the number, but this
  ·2· ·would be photographs at the behest of AMI, and not all
  ·3· ·commercially available photographs.
  ·4· · · · Q· · Well, I -- I -- I didn't mean to refer to the
  ·5· ·universe of commercially available photo -- photographs.
  ·6· ·I'm just saying, were any of them photos that, you know,
  ·7· ·were agency photos that AMI had not specifically
  ·8· ·requested?
  ·9· · · · · · ·ATTORNEY MITCHELL:· Objection.
  10· · · · · · ·If you understand, you can --
  11· · · · · · ·THE WITNESS:· So -- yeah.· So I'll -- I'll
  12· ·just --
  13· · · · · · ·(Simultaneous speakers interrupted by the
  14· · · · · · ·reporter.)
  15· · · · · · ·ATTORNEY MITCHELL:· Objection.
  16· · · · · · ·You can answer if you understand, but it was
  17· ·an unclear question.· If you do, please.
  18· · · · · · ·THE WITNESS:· If I'm right in understanding,
  19· ·Mr. Jenkins, you're asking if these photographs were
  20· ·obtained by AMI's reporting through photo agencies and
  21· ·not images obtained by photo agencies predating our
  22· ·reporting.· That would be correct.
  23· ·BY ATTORNEY JENKINS:
  24· · · · Q· · Okay.· Now, I'm a little bit lost.
  25· · · · · · ·It would be correct that some of the pictures

                     First Legal Deposition-Calendar@firstlegal.com              78
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 61 ofPage
                                                                       91 Page
                                                                           61 of ID
                                                                                  91
                               Page
                                  #:1458
                                    ID #:986
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·were agency photos, or all of them were AMI-directed
  ·2· ·photos?
  ·3· · · · A· · All of these would be AMI-directed photos.
  ·4· · · · Q· · And AMI still has all those photos; correct?
  ·5· · · · A· · I would expect so, yes.· I believe so.
  ·6· · · · Q· · Your next write:
  ·7· · · · · · · · ·"SELFIES:
  ·8· · · · · · · · ·"As well as the penis photo, there
  ·9· · · · · · ·are a total of 10 photos -- 7 of Bezos
  10· · · · · · ·and 3 of Sanchez -- that we have
  11· · · · · · ·obtained."
  12· · · · · · ·Not to -- to be argumentative, sir, but is
  13· ·there a reason that you say "as well as the penis photo"
  14· ·as opposed to as well as the penis sketch?
  15· · · · A· · The purpose of this line is what we've
  16· ·obtained in the news gathering.
  17· · · · Q· · But you had not obtained a penis photo of
  18· ·Mr. Bezos.· Wasn't that your testimony earlier?
  19· · · · A· · That's correct.
  20· · · · Q· · So were you -- which -- which penis photo were
  21· ·you referencing?
  22· · · · A· · I'm referencing here the photograph that
  23· ·Michael Sanchez presented to Andrea Simpson as
  24· ·Jeff Bezos's penis.
  25· · · · Q· · Under text, it says, "We have 28 messages in

                     First Legal Deposition-Calendar@firstlegal.com              79
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 62 ofPage
                                                                       91 Page
                                                                           62 of ID
                                                                                  91
                               Page
                                  #:1459
                                    ID #:987
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·BY ATTORNEY JENKINS:
  ·2· · · · Q· · Unle -- unless one or -- or the other of you
  ·3· ·were in a different time zone for some reason?
  ·4· · · · · · ·ATTORNEY MITCHELL:· Objection.· That he --
  ·5· ·e-mails can be dated many different ways, sometimes with
  ·6· ·Universal Time Codes, sometimes with Eastern, Western.
  ·7· ·So I'm not -- unless you have knowledge of that, I'm not
  ·8· ·sure you can answer that.
  ·9· · · · · · ·THE WITNESS:· I don't have knowledge of the
  10· ·time zones or specific travel plans of either Mr. Howard
  11· ·or I during this time.
  12· ·BY ATTORNEY JENKINS:
  13· · · · Q· · Now, you see at the bottom of the first page
  14· ·of Exhibit 13 Mr. Sanchez's writing On the evening of
  15· ·January 24th, 2019.· Mr. Sanchez writes, apparently to
  16· ·Mr. Howard:
  17· · · · · · · · ·"D,
  18· · · · · · · · ·"As I've said a thousand times
  19· · · · · · ·(please ignore overly-dramatic
  20· · · · · · ·exaggeration -- I haven't slept a full
  21· · · · · · ·night in two weeks.· 'Mistress' is not
  22· · · · · · ·helpful."
  23· · · · · · ·With "not" both bolded and underlined.
  24· · · · · · · · ·"Since 'girlfriend' or 'new love' is
  25· · · · · · ·being used almost everywhere else, any

                     First Legal Deposition-Calendar@firstlegal.com              83
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 63 ofPage
                                                                       91 Page
                                                                           63 of ID
                                                                                  91
                               Page
                                  #:1460
                                    ID #:988
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·chance you can ask James to help?
  ·2· · · · · · · · ·"THX
  ·3· · · · · · · · ·"M."
  ·4· · · · · · ·Is it your recollection that on or about this
  ·5· ·time Mr. Sanchez had been advocating for AMI to refer to
  ·6· ·Ms. Sanchez as Mr. Bezos's "girlfriend" or "new love" as
  ·7· ·opposed to "mistress"?
  ·8· · · · A· · That's correct.· I do recall that.
  ·9· · · · Q· · And you denied that request; correct?
  10· · · · A· · Correct.
  11· · · · Q· · And is it a fair "characteration" of -- of
  12· ·this e-mail that Mr. Sanchez essentially tried to go
  13· ·over your head by asking Mr. Howard to overrule you and
  14· ·was denied?
  15· · · · A· · That's a fair interpretation of this e-mail
  16· ·chain, yes.
  17· · · · Q· · Let's go to Exhibit 14, will be document 12.
  18· · · · · · ·(Exhibit 14 marked.)
  19· · · · · · ·ATTORNEY JENKINS:· And if we could actually
  20· ·scroll down a few pages.
  21· · · · · · ·Actually, let's go back up to the top, first.
  22· ·BY ATTORNEY JENKINS:
  23· · · · Q· · So, Mr. Robertson, I'll represent that
  24· ·Exhibit 13, which is Bates-marked WMSG 956 through 965,
  25· ·is an e-mail chail -- e-mail chain between you,

                     First Legal Deposition-Calendar@firstlegal.com              84
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 64 ofPage
                                                                       91 Page
                                                                           64 of ID
                                                                                  91
                               Page
                                  #:1461
                                    ID #:989
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · Q· · How many in-person meetings did you have with
  ·2· ·Mr. Sanchez regarding your reporting -- or your
  ·3· ·investigation of Mr. Bezos?
  ·4· · · · A· · I personally had one interaction with
  ·5· ·Mr. Sanchez.
  ·6· · · · Q· · And that took place in New York City?
  ·7· · · · A· · That's correct.
  ·8· · · · Q· · At AMI's offices?
  ·9· · · · A· · That's correct.
  10· · · · Q· · What was the purpose of that meeting?
  11· · · · A· · The purpose of the meeting was to see the
  12· ·materials regarding a billionaire's affair.
  13· · · · Q· · And what did you ask Mr. Sanchez to provide at
  14· ·that meeting?
  15· · · · A· · Mr. Sanchez provided the document previously
  16· ·shown as an exhibit, which was titled "Project_77.docx."
  17· ·He brought that via USB drive and subsequently sent that
  18· ·to me via e-mail later that day.
  19· · · · Q· · Okay.· And he -- he had a cell phone with him;
  20· ·correct?
  21· · · · A· · That's correct.
  22· · · · Q· · And you -- you asked is -- you need -- is it
  23· ·confirmation that at least one or more of the items
  24· ·appeared on his cell phone; correct?
  25· · · · A· · Correct.

                     First Legal Deposition-Calendar@firstlegal.com              96
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 65 ofPage
                                                                       91 Page
                                                                           65 of ID
                                                                                  91
                               Page
                                  #:1462
                                    ID #:990
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · Q· · And what was the purpose of that?
  ·2· · · · A· · To satisfy a early concern that a sibling
  ·3· ·would send such material to another sibling I found
  ·4· ·surprising.· And upon review, I was satisfied within a
  ·5· ·matter of seconds, as we had not yet entered a formal
  ·6· ·NDA, that Lauren and Michael had a relationship in which
  ·7· ·it was a love -- it was real that Lauren would be
  ·8· ·sharing and sending such sensitive and private
  ·9· ·information to Michael.
  10· · · · Q· · But you didn't ask him to verify that he had
  11· ·the penis photo on his cell phone; correct?
  12· · · · A· · That's correct.· And that would have been far
  13· ·beyond where our conversations were at that time.· Like
  14· ·I said, the purpose of meeting was to review early
  15· ·materials and discuss a non-disclosure agreement.
  16· · · · Q· · Right.· But I -- let me ask a better question.
  17· · · · · · ·At no point in time thereafter did you require
  18· ·Mr. Sanchez to verify that the alleged penis photo was
  19· ·actually on one of his electronic devices; correct?
  20· · · · A· · I was satisfied with Michael as a source,
  21· ·given the materials he provided from our first meeting,
  22· ·throughout the reporting process, and the level of
  23· ·intimate details and images that he provided, that his
  24· ·presentation and what he produced to Andrea Simpson and
  25· ·the description, given that it was sent, the image of

                     First Legal Deposition-Calendar@firstlegal.com              97
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 66 ofPage
                                                                       91 Page
                                                                           66 of ID
                                                                                  91
                               Page
                                  #:1463
                                    ID #:991
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·the penis -- of Jeff Bezos's penis that was sent to
  ·2· ·Lauren Sanchez was part of a string of messages, which
  ·3· ·Jeff Bezos's face is identified and that the cargo
  ·4· ·shorts were corroborating in that photograph, I was
  ·5· ·satisfied that Michael Sanchez was being truthful in
  ·6· ·what he presented to us that day.
  ·7· · · · · · ·ATTORNEY JENKINS:· Madam Reporter, could you
  ·8· ·read back the question.
  ·9· · · · · · ·(Record read as follows:
  10· · · · · · · · ·"At no point in time thereafter did
  11· · · · · · ·you require Mr. Sanchez to verify that
  12· · · · · · ·the alleged penis photo was actually on
  13· · · · · · ·one of his electronic devices; correct?")
  14· · · · · · ·THE WITNESS:· No.· We were satisfied with what
  15· ·he presented to Andrea Simpson, that he was being
  16· ·truthful in what he was showing that was Jeff Bezos's
  17· ·penis that was sent to Lauren Sanchez.
  18· ·BY ATTORNEY JENKINS:
  19· · · · Q· · Had any of previous material that he had sent
  20· ·you involve pornographic images of genitalia?
  21· · · · · · ·ATTORNEY MITCHELL:· Objection.· Time frame
  22· ·with respect to this?
  23· · · · · · ·ATTORNEY JENKINS:· At any point in time.
  24· · · · · · ·ATTORNEY MITCHELL:· You mean before this Bezos
  25· ·story?

                     First Legal Deposition-Calendar@firstlegal.com              98
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 67 ofPage
                                                                       91 Page
                                                                           67 of ID
                                                                                  91
                               Page
                                  #:1464
                                    ID #:992
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·(Reporter clarification.)
  ·2· · · · · · ·ATTORNEY MITCHELL:· I'm asking for a time
  ·3· ·frame.· That's all.
  ·4· · · · · · ·ATTORNEY JENKINS:· From the beginning of time.
  ·5· · · · · · ·ATTORNEY MITCHELL:· Okay.
  ·6· · · · · · ·THE WITNESS:· I'm not -- I -- I -- I've now
  ·7· ·forgotten specifically what you asked me.
  ·8· ·BY ATTORNEY JENKINS:
  ·9· · · · Q· · That's okay.· I'll ask it again.
  10· · · · · · ·The other affair-related materials that
  11· ·Mr. Sanchez had provided AMI, did any of them depict
  12· ·actual human genitalia?
  13· · · · A· · No.
  14· · · · Q· · And as you said previously, AMI was very
  15· ·concerned about verifying the authenticity of the
  16· ·alleged penis photo; correct?
  17· · · · A· · We were --
  18· · · · Q· · Yes-or-no question, sir.
  19· · · · A· · I -- I don't -- I disagree that that is a
  20· ·yes-or-no question.· So apologies, Mr. Jenkins.
  21· · · · Q· · Okay.
  22· · · · A· · With respect, the purpose of our reviewing was
  23· ·not -- was to confirm that Jeff had sent the penis photo
  24· ·to Ms. Sanchez.· I'm confused by it being one way or
  25· ·another to the second point.

                     First Legal Deposition-Calendar@firstlegal.com              99
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 68 ofPage
                                                                       91 Page
                                                                           68 of ID
                                                                                  91
                               Page
                                  #:1465
                                    ID #:993
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · Q· · Okay.· So AMI wanted to be sure that it had
  ·2· ·actually happened; correct?
  ·3· · · · A· · That's correct.
  ·4· · · · · · ·ATTORNEY JENKINS:· Let's go -- let's put up
  ·5· ·document 23, which will be, I believe, Exhibit 14.
  ·6· · · · · · ·(Reporter clarification.)
  ·7· · · · · · ·ATTORNEY MITCHELL:· The last one was 14, yes.
  ·8· · · · · · ·ATTORNEY JENKINS:· I wrote 13 twice.· Okay.
  ·9· ·So it's 15.
  10· · · · · · ·(Reporter clarification.)
  11· · · · · · ·(Exhibit 15 marked.)
  12· ·BY ATTORNEY JENKINS:
  13· · · · Q· · Is it correct to say, Mr. Robertson, that this
  14· ·e-mail is an exchange between Mr. Howard and Mr. Sanchez
  15· ·and you, on which Andrea Simpson is copied, dated
  16· ·November 7, 2018?
  17· · · · A· · Correct.
  18· · · · Q· · So you -- you received this e-mail; right?
  19· · · · A· · That's correct.
  20· · · · Q· · And Ms. Simpson received this e-mail?
  21· · · · A· · I assume by her receipt on this chain, yes.
  22· · · · Q· · Okay.· And Mr. Howard sent the e-mail;
  23· ·correct?
  24· · · · A· · That's correct.
  25· · · · Q· · And he writes, "BY virtue of your

                     First Legal Deposition-Calendar@firstlegal.com             100
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 69 ofPage
                                                                       91 Page
                                                                           69 of ID
                                                                                  91
                               Page
                                  #:1466
                                    ID #:994
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·nonappearance, you've set us back a week."
  ·2· · · · · · ·Would you read for me the second sentence.
  ·3· · · · A· · Sorry.· You'd like me to read that?
  ·4· · · · Q· · I would.
  ·5· · · · A· · (As read):
  ·6· · · · · · · · ·"What's more, I'd like to point out,
  ·7· · · · · · ·as you know, we have photos of the
  ·8· · · · · · ·two subjects prior to any deal with you."
  ·9· · · · · · ·Do you want me to continue, or is that okay?
  10· · · · Q· · Finish the sentence, if you would.
  11· · · · A· · Em dash, "as we have been investigating
  12· ·subject for weeks."
  13· · · · Q· · Is Mr. Howard's statement truthful?
  14· · · · A· · Yes.
  15· · · · Q· · Would it -- were you aware that an AMI
  16· ·employee submitted a FOIA request regarding Mr. Bezos on
  17· ·or about August 24th, 2018?
  18· · · · A· · Yes.
  19· · · · Q· · Do you know who that employee was?
  20· · · · A· · Yes.
  21· · · · Q· · Who was that employee?
  22· · · · A· · Nik Hats.
  23· · · · Q· · And "Hat" is short for -- not to be offensive,
  24· ·but a long --
  25· · · · A· · That's correct.

                     First Legal Deposition-Calendar@firstlegal.com             101
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 70 ofPage
                                                                       91 Page
                                                                           70 of ID
                                                                                  91
                               Page
                                  #:1467
                                    ID #:995
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · Q· · -- Greek name which -- which is very difficult
  ·2· ·for many people to pronounce.· So he's collegially
  ·3· ·referred to as "Nik the Hat"; is that accurate?
  ·4· · · · A· · That is accurate.
  ·5· · · · Q· · At one point, you sent out an e-mail directing
  ·6· ·certain reporters to undertake a deep dig on Mr. Bezos.
  ·7· ·Do you recall that?
  ·8· · · · A· · Yes.
  ·9· · · · · · ·ATTORNEY MITCHELL:· Objection.· It's -- sorry.
  10· ·Belated objection.· I think it's a deep dive?
  11· · · · · · ·THE WITNESS:· It was a deep dive.· I assumed
  12· ·you were recalling from memory, but yeah.
  13· ·BY ATTORNEY JENKINS:
  14· · · · Q· · When I say "deep dig"?
  15· · · · A· · Yeah.
  16· · · · Q· · Deep dive, I stand corrected.
  17· · · · · · ·Let's take that down and mark as Exhibit 16,
  18· ·document 13.· This is an chain of heavily -- or heavily
  19· ·redacted e-mail chain, WMSG 00614 through 619.
  20· · · · · · ·And let me ask you, Mr. Millers,
  21· ·preliminarily, what -- what was the basis for the
  22· ·redactions in Exhibit 16?
  23· · · · · · ·(Exhibit 16 marked.)
  24· · · · · · ·ATTORNEY MITCHELL:· Attorney-client
  25· ·communications.

                     First Legal Deposition-Calendar@firstlegal.com             102
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 71 ofPage
                                                                       91 Page
                                                                           71 of ID
                                                                                  91
                               Page
                                  #:1468
                                    ID #:996
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·ATTORNEY JENKINS:· And correct me if I'm
  ·2· ·wrong, I have not seen any sort of redaction log.
  ·3· · · · · · ·ATTORNEY MITCHELL:· I think we produced a
  ·4· ·privilege log.· I'm not sure we produced a redaction
  ·5· ·log.· I don't know if that's typical practice.
  ·6· · · · · · ·(Reporter clarification.)
  ·7· · · · · · ·ATTORNEY MITCHELL:· Oh, I'm sorry.· I said I'm
  ·8· ·not sure.· I know we produced a privilege log for
  ·9· ·documents that were fully withheld.· With respect to
  10· ·ones that are redacted, it's basically the information
  11· ·that would be on a redaction log.· It's present, because
  12· ·you see the "to/froms" and the dates and the subject
  13· ·which would be the elements of the redaction log anyway.
  14· ·So if you'd like us to, I guess, identify them, they're
  15· ·attorney-client privileged communications.
  16· · · · · · ·ATTORNEY JENKINS:· Can we go to the page
  17· ·Bates-labeled 616.
  18· · · · · · ·Maybe scroll up just a hair.
  19· · · · · · ·Down just a notch so we can -- I -- I want to
  20· ·see the top of 616.· Perfect.· Perfect.
  21· ·BY ATTORNEY JENKINS:
  22· · · · Q· · This is an e-mail from you to Mr. Dylan, dated
  23· ·February 4, 2019; correct?
  24· · · · A· · Correct.
  25· · · · Q· · And you write, "We began the investigation

                     First Legal Deposition-Calendar@firstlegal.com             103
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 72 ofPage
                                                                       91 Page
                                                                           72 of ID
                                                                                  91
                               Page
                                  #:1469
                                    ID #:997
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·into Jeff Bezos on September 9."
  ·2· · · · · · ·Is that intended to refer to September 9,
  ·3· ·2018?
  ·4· · · · A· · Yes.
  ·5· · · · Q· · You write, "My assigning e-mail to the
  ·6· ·reporter is attached and date-stamped below."
  ·7· · · · · · ·Is it your recollection that you attached your
  ·8· ·assigning e-mail to this e-mail?
  ·9· · · · A· · I would expect so, based on my comment.
  10· · · · Q· · Let's scroll down to 617, then.
  11· · · · · · ·We have here an e-mail from you sent on
  12· ·September 9 -- Sunday, September 9th, 2018, to
  13· ·Ralph Ortega, Andy Tillett, and Michael Hammer.· Are
  14· ·those individuals AMI reporters?
  15· · · · A· · Yes.
  16· · · · Q· · I'm sorry.· A better question would be, were
  17· ·they AMI reporters at the time?
  18· · · · A· · Yes.
  19· · · · Q· · And you write, "I want a deep dive profile on
  20· ·Jeff Bezos, with an Enquirer edge for detail."
  21· · · · · · ·So did AMI perform such a deep dive
  22· ·investigation on Mr. Bezos?
  23· · · · A· · The assigned reporter, Ralph Ortega, did begin
  24· ·reporting as outlined in this assignment, yes.
  25· · · · Q· · And other AMI personnel were also involved in

                     First Legal Deposition-Calendar@firstlegal.com             104
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 73 ofPage
                                                                       91 Page
                                                                           73 of ID
                                                                                  91
                               Page
                                  #:1470
                                    ID #:998
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·that deep dive investigation; correct?
  ·2· · · · A· · That's correct.
  ·3· · · · · · ·ATTORNEY JENKINS:· Let's pull up -- take that
  ·4· ·down and replace it with document 15, which we will mark
  ·5· ·as Exhibit 17.
  ·6· · · · · · ·(Exhibit 17 marked.)
  ·7· ·BY ATTORNEY JENKINS:
  ·8· · · · Q· · This is a message dated 9 -- September 10,
  ·9· ·2018, from Nik Hatziefstathiou,
  10· ·H-a-t-z-i-e-f-s-t-a-t-h-i-o-u.· And Nik is N-i-k.
  11· · · · · · ·Mr. Robertson, is this the individual that we
  12· ·previously designated "Nik the Hat"?
  13· · · · A· · Yes, it is.
  14· · · · Q· · Okay.
  15· · · · · · ·And he was an AMI reporter?
  16· · · · A· · Yes, he was.· A national correspondent.
  17· · · · Q· · And he was involved in the -- the Bezos
  18· ·investigation?
  19· · · · A· · Yes.
  20· · · · Q· · Let's scroll down.· Let's go to 1951.
  21· · · · · · ·This is an e-mail from Nik the Hat, dated
  22· ·September 10th, 2018, to you and various others.· And
  23· ·you see where he identifies Jeff Bezos's aunt as a
  24· ·source of information?
  25· · · · A· · Yes, I do.

                     First Legal Deposition-Calendar@firstlegal.com             105
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                    64-4(ExFiled
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 74 ofPage
                                                                       91 Page
                                                                           74 of ID
                                                                                  91
                               Page
                                  #:1471
                                    ID #:999
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · Q· · And he names her, Kathy Jorgensen.· Kathy with
  ·2· ·a K?
  ·3· · · · A· · Yes.
  ·4· · · · Q· · And keep scrolling down a little bit more.
  ·5· · · · · · ·You see a long list of factual information
  ·6· ·that Nik the Hat has provided?
  ·7· · · · A· · Yes, I do.
  ·8· · · · Q· · And his source for that information was
  ·9· ·Ms. Jorgensen; correct?
  10· · · · A· · As represented by Nik here, yes.· I believe
  11· ·that to be true, yes.
  12· · · · Q· · And you previously indicated you knew that
  13· ·Ms. -- that Nik the Hat had submitted a FOIA request
  14· ·regarding Mr. Bezos on or about August 24th, 2018?
  15· · · · A· · I am aware, but I do not recall to which
  16· ·agency or for what purpose.
  17· · · · Q· · Okay.· So it's fair to say that Nik the Hat
  18· ·was investigating Mr. Bezos weeks prior to your
  19· ·September 9, 2018, e-mail that we viewed previously?
  20· · · · A· · I wouldn't use the word "investigate," as
  21· ·Nik -- Nik's primary responsibility as a national
  22· ·correspondent was to submit FOIA requests.· He maintains
  23· ·a designated in-box to submit them for all parties and
  24· ·people, all agencies, and relevant subjects.
  25· · · · Q· · And so, essentially, all he does is submit --

                     First Legal Deposition-Calendar@firstlegal.com             106
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 75 ofPage
                                                                       91 Page
                                                                           75 of ID
                                                                                  91
                               Page#:1472
                                    ID #:1000
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·ATTORNEY JENKINS:· Let's take that down and
  ·2· ·put up document 18, which will be Exhibit 19.
  ·3· · · · · · ·(Exhibit 19 marked.)
  ·4· ·BY ATTORNEY JENKINS:
  ·5· · · · Q· · It's a two-page e-mail commencing WMSG 305.
  ·6· ·Can we go straight to the bottom of the second page.
  ·7· · · · · · ·And also on October 11th, 2018, Mr. Howard
  ·8· ·responds to Ms. Simpson, 7:47 a.m.· Do you see where I
  ·9· ·am, sir?
  10· · · · A· · Yes, I do.
  11· · · · Q· · Okay.· And he writes to her, "Would we not put
  12· ·on a tail on Bezos from today?"
  13· · · · · · ·Did I read that correctly?
  14· · · · A· · Yes, you did.
  15· · · · Q· · And then going up two exchanges on the same
  16· ·day, at 11:13 a.m., Mr. Howard again writes Ms. Simpson,
  17· ·"I think we do it covertly.· Michael will never know --
  18· ·unless you talk to him."
  19· · · · · · ·That much was accurate; correct?
  20· · · · A· · Tell him.· But, yes, that's accurate.
  21· · · · Q· · And that afternoon, 2:17 p.m., Ms. Simpson
  22· ·writes back:
  23· · · · · · · · ·"I won't tell him.
  24· · · · · · · · ·"Besides, you're my boss so if you
  25· · · · · · ·tell me to do something, I have to follow

                     First Legal Deposition-Calendar@firstlegal.com             119
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 76 ofPage
                                                                       91 Page
                                                                           76 of ID
                                                                                  91
                               Page#:1473
                                    ID #:1001
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·through."
  ·2· · · · · · ·That's what Ms. Simpson wrote; correct?
  ·3· · · · A· · Correct.
  ·4· · · · · · ·ATTORNEY JENKINS:· Document 19 will be
  ·5· ·Exhibit 20 -- wait.· Why did everybody suddenly shrink?
  ·6· · · · · · ·ATTORNEY MITCHELL:· Jonathan, if this going to
  ·7· ·be a long one, can we take a break?· Tell me.
  ·8· · · · · · ·ATTORNEY JENKINS:· This -- this will be short,
  ·9· ·but if you want to take a break, you're welcome to.
  10· · · · · · ·ATTORNEY MITCHELL:· How are you feeling?
  11· · · · · · ·THE WITNESS:· I'm okay.
  12· · · · · · ·ATTORNEY MITCHELL:· Good.· One more document,
  13· ·and then let's take a break.· Okay?
  14· · · · · · ·ATTORNEY JENKINS:· So Exhibit 19 is a
  15· ·three-page --
  16· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· Excuse me.· This
  17· ·is Exhibit 20; correct?· Document 19?
  18· · · · · · ·ATTORNEY MITCHELL:· 20.
  19· · · · · · ·ATTORNEY JENKINS:· Yeah, thank you.· Thank
  20· ·you.· I -- document 20 -- document 19, Exhibit 20.
  21· ·Thank you.
  22· · · · · · ·(Exhibit 20 marked.)
  23· ·BY ATTORNEY JENKINS:
  24· · · · Q· · Let's go to the last page.· There we go.
  25· · · · · · ·Can you see that this is a -- an e-mail from

                     First Legal Deposition-Calendar@firstlegal.com             120
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 77 ofPage
                                                                       91 Page
                                                                           77 of ID
                                                                                  91
                               Page#:1474
                                    ID #:1002
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·Ms. Simpson dated ele -- October 11th, 2018, at
  ·2· ·3:00 p.m. to Mr. Howard, to you, and to Richard White,
  ·3· ·whose e-mail address is rwhite@radaronline.com.
  ·4· · · · · · ·You recognize this document, sir?
  ·5· · · · A· · Yes, I do.
  ·6· · · · Q· · All right.· Who is Richard White?
  ·7· · · · A· · Richard White is the head of photo of AMI.
  ·8· · · · Q· · Just out of curiosity, why is his e-mail
  ·9· ·address "Radar Online"?
  10· · · · A· · Some various staff members have different
  11· ·subsequent domains.· If you were to e-mail
  12· ·rwhite@amilink.com, it would also go to Richard.· If you
  13· ·were to email Richard at rwhite@nationalenquirer.com, it
  14· ·would also receive to Richard.· That e-mail will just be
  15· ·how Andrea has him saved in her contact book.· That --
  16· ·that e-mail will be the one that she has saved.
  17· · · · Q· · Okay.· And that -- that's because individuals
  18· ·such -- including Ms. Simpson, who also has "Radar
  19· ·Online" here, frequently work for both "Radar Online"
  20· ·and the "National Enquirer" at the time, I should say?
  21· · · · A· · That's correct.
  22· · · · Q· · And you see here where Ms. Simpson is
  23· ·explaining that -- about the middle of the e-mail --
  24· ·"Dylan wants to tail Bezos starting today."
  25· · · · · · ·And then going up, Richard White, the head of

                     First Legal Deposition-Calendar@firstlegal.com             121
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 78 ofPage
                                                                       91 Page
                                                                           78 of ID
                                                                                  91
                               Page#:1475
                                    ID #:1003
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·photo says, "On it."
  ·2· · · · · · ·You see where that is?
  ·3· · · · A· · Yes.
  ·4· · · · Q· · Okay.
  ·5· · · · · · ·And so that very same day, on October 11th,
  ·6· ·AMI, at least, undertook efforts to put Mr. Bezos under
  ·7· ·surveillance; correct?
  ·8· · · · A· · Sur -- "surveillance" is a sensational word,
  ·9· ·but we attempted to get photography of Mr. Bezos.
  10· · · · Q· · And without Mr. Sanchez's knowledge; correct?
  11· · · · A· · It would appear that's the case, yes.
  12· · · · · · ·ATTORNEY JENKINS:· Nicole --
  13· · · · · · ·ATTORNEY MITCHELL:· If you're moving on, I'd
  14· ·like to take a quick break, Jonathan.
  15· · · · · · ·ATTORNEY JENKINS:· Oh, yes.· That's right.
  16· · · · · · ·(Pause in the proceedings.)
  17· · · · · · ·ATTORNEY JENKINS:· Let's -- Nicole, could
  18· ·you -- let's see what happens when we put up a native
  19· ·file.· Let's put up 25.· And that will be Exhibit 21.
  20· · · · · · ·(Exhibit 21 marked.)
  21· · · · · · ·ATTORNEY JENKINS:· Which I will note in the
  22· ·file name of the document, assuming it works, and e-mail
  23· ·you an electronic copy for inclusion in the transcript.
  24· · · · · · ·Okay.· Good.· All right.· This works a lot
  25· ·better than the pdf version which came out very, very

                     First Legal Deposition-Calendar@firstlegal.com             122
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 79 ofPage
                                                                       91 Page
                                                                           79 of ID
                                                                                  91
                               Page#:1476
                                    ID #:1004
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · A· · As I said, he provided off-record personal
  ·2· ·background to Jeff's life to an "Us Weekly" reporter.
  ·3· · · · Q· · Oh, "Us Weekly."· Okay.· Great.
  ·4· · · · · · ·And "Us Weekly" is an A -- or was an -- right
  ·5· ·at the time was an AMI publication?
  ·6· · · · A· · It was, yes.
  ·7· · · · Q· · Okay.· Okay.· So let's take that one down.
  ·8· · · · · · ·Do I have to give something to give control
  ·9· ·back to you, Nicole?
  10· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· I have control.
  11· · · · · · ·ATTORNEY JENKINS:· Can we put up document 20,
  12· ·should be Exhibit 22.· And can we go -- it's fairly
  13· ·long.
  14· · · · · · ·ATTORNEY MITCHELL:· That's an understatement.
  15· · · · · · ·ATTORNEY JENKINS:· Can we go to WMSG 209.
  16· · · · · · ·(Exhibit 22 marked.)
  17· · · · · · ·ATTORNEY JENKINS:· A little bit lower.
  18· ·Por favor.· Okay.· Right there.
  19· ·BY ATTORNEY JENKINS:
  20· · · · Q· · Mr. Robertson, this appears to be another
  21· ·extract of text messages between various people.· It
  22· ·appears at the very bottom of WMSG 209.· There is start
  23· ·of a text message sent by Ms. Simpson.· Actually,
  24· ·it's -- it's unclear to me whether these are text or
  25· ·e-mail communications, 'cause I see e-mail addresses.

                     First Legal Deposition-Calendar@firstlegal.com             127
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 80 ofPage
                                                                       91 Page
                                                                           80 of ID
                                                                                  91
                               Page#:1477
                                    ID #:1005
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·Mr. Mitchell can you shed any light?
  ·2· · · · · · ·ATTORNEY MITCHELL:· I think -- well, I think
  ·3· ·Mr. Robertson can probably shed more light than I can.
  ·4· · · · · · ·THE WITNESS:· Yeah.· This is Andrea Simpson
  ·5· ·putting e-mails into a text document.· I -- I wouldn't
  ·6· ·use "BTW" in a text message.· I would have written "by
  ·7· ·the way."· But I would have done some flippantly in an
  ·8· ·e-mail.
  ·9· ·BY ATTORNEY JENKINS:
  10· · · · Q· · Okay.· So --
  11· · · · A· · Pasted e-mails into a text document.
  12· · · · Q· · Got it.· And -- and you know that she did this
  13· ·how?
  14· · · · A· · I assume with copy and paste.
  15· · · · Q· · Did you assign her to do this?
  16· · · · A· · I don't recall.
  17· · · · Q· · I'm sorry?
  18· · · · A· · I don't -- I don't recall.
  19· · · · Q· · Do you have any reason to believe that this is
  20· ·not a accurate and correct assembly of e-mail messages
  21· ·put together by Ms. Simpson?
  22· · · · A· · The likelihood is they're accurate, but I
  23· ·would not say so with complete certainty due to the
  24· ·nature of copying and pasting and self-organization.
  25· · · · · · ·ATTORNEY JENKINS:· Well, Mr. Mitchell, I

                     First Legal Deposition-Calendar@firstlegal.com             128
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 81 ofPage
                                                                       91 Page
                                                                           81 of ID
                                                                                  91
                               Page#:1478
                                    ID #:1006
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·couldn't find a lot of these communications in the
  ·2· ·actual e-mail production.· Are you willing to stipulate
  ·3· ·to the authenticity of these extracts?
  ·4· · · · · · ·ATTORNEY MITCHELL:· To the degree -- and,
  ·5· ·look, Mr. Jenkins, I understand this to be a -- an
  ·6· ·effort to put together various texts and e-mail
  ·7· ·compositions that involve Ms. Simpson.· I'm not sure I
  ·8· ·can stipulate 100 percent to the accuracy --
  ·9· · · · · · ·(Reporter clarification.)
  10· · · · · · ·ATTORNEY MITCHELL:· My understanding is that
  11· ·this is a timeline prepared by Ms. Simpson that contains
  12· ·both text and e-mails that she was involved in that she
  13· ·put together.· I have no reason to believe that they're
  14· ·not accurate.· I -- I think most of them are produced in
  15· ·various different forms.· Some of them may not be
  16· ·produced because they're not -- the -- maybe they didn't
  17· ·exist.· I just don't know they exist at this point.
  18· · · · · · ·But I have no reason to believe they're not
  19· ·accurate.· And so I guess I can stipulate that they are
  20· ·accurate to the knowledge of the company subject to
  21· ·determining that, as Mr. Robertson may have mentioned,
  22· ·you know, there's a mistake in the copy and paste or
  23· ·something like that.· That's about as far as I can go.
  24· · · · · · ·ATTORNEY JENKINS:· So you can --
  25· · · · · · ·ATTORNEY MITCHELL:· In other words, please --

                     First Legal Deposition-Calendar@firstlegal.com             129
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 82 ofPage
                                                                       91 Page
                                                                           82 of ID
                                                                                  91
                               Page#:1479
                                    ID #:1007
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·you -- you can use them and -- and presume their
  ·2· ·accuracy subject to us determining that there's either a
  ·3· ·word mistake or some other problem.
  ·4· · · · · · ·ATTORNEY JENKINS:· Okay.· Well, I'll go with
  ·5· ·that then.
  ·6· · · · · · ·ATTORNEY MITCHELL:· Okay.
  ·7· ·BY ATTORNEY JENKINS:
  ·8· · · · Q· · So going back to the bottom of 209, what
  ·9· ·appears to be an e-mail from Ms. Simpson on
  10· ·November 9th, 2018, at 10:07 p.m., that starts and
  11· ·carries over to the top of the next page, "Lauren is
  12· ·flying from Cabo to Burbank (Burbank or Santa Monica) on
  13· ·the WME plane."
  14· · · · · · ·Did I get that sentence correct?
  15· · · · A· · Yes, you did.
  16· · · · Q· · And WME is William Morris Endeavor?
  17· · · · A· · That's correct.
  18· · · · Q· · And Mr. Whitesell is the --
  19· · · · A· · Co-CEO.
  20· · · · Q· · Thank you.
  21· · · · · · ·ATTORNEY MITCHELL:· Mr. -- Mr. Jenkins, let me
  22· ·add one other point.· With respect to many of the ones
  23· ·that you probably didn't find in our production are
  24· ·because we -- they're outside the scope of the Judge's
  25· ·order.· But we just didn't bother to remove them --

                     First Legal Deposition-Calendar@firstlegal.com             130
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 83 ofPage
                                                                       91 Page
                                                                           83 of ID
                                                                                  91
                               Page#:1480
                                    ID #:1008
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·(buffering) document.
  ·2· · · · · · ·(Reporter clarification.)
  ·3· · · · · · ·ATTORNEY MITCHELL:· I'll go over here.
  ·4· · · · · · ·Many of them -- many of the materials that are
  ·5· ·in the timeline that you don't see as exhibits elsewhere
  ·6· ·or as produced documents, it's 'cause they were outside
  ·7· ·the scope of the Judge's order.· But since this was a
  ·8· ·single document, we elected to just produce the document
  ·9· ·in toto.
  10· · · · · · ·ATTORNEY JENKINS:· Okay.
  11· · · · · · ·ATTORNEY MITCHELL:· There you go.· I got some
  12· ·information to clarify that, and I wanted to make sure
  13· ·you got that.
  14· · · · · · ·ATTORNEY JENKINS:· I -- I appreciate that,
  15· ·Counsel.
  16· · · · · · ·ATTORNEY MITCHELL:· Okay.
  17· ·BY ATTORNEY JENKINS:
  18· · · · Q· · So then top of the next page, Ms. Simpson goes
  19· ·on:
  20· · · · · · · · ·"Jeff is flying to Burbank (most
  21· · · · · · ·likely from Texas) where he is getting an
  22· · · · · · ·award.· Lauren was going to travel to
  23· · · · · · ·Texas for the ceremony for purposes of
  24· · · · · · ·the documentary, but they both decided it
  25· · · · · · ·wasn't a good idea.

                     First Legal Deposition-Calendar@firstlegal.com             131
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 84 ofPage
                                                                       91 Page
                                                                           84 of ID
                                                                                  91
                               Page#:1481
                                    ID #:1009



  ·1· · · · · · ·Madam Reporter, what's our next exhibit
  ·2· ·number?
  ·3· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· It's 23.· This is
  ·4· ·Nicole.
  ·5· · · · · · ·ATTORNEY JENKINS:· Thank you, Nicole.· And
  ·6· ·could you -- is it possible for me to get control for
  ·7· ·scrolling purposes.
  ·8· · · · · · ·THE AUDIOVISUAL TECHNICIAN:· There you go.
  ·9· · · · · · ·ATTORNEY JENKINS:· Thank you.
  10· · · · · · ·(Exhibit 23 marked.)
  11· ·BY ATTORNEY JENKINS:
  12· · · · Q· · Okay.· Mr. Robertson, this is another native
  13· ·spreadsheet extracting what appear to be iPhone texts.
  14· ·It appears to me that these extractions are from
  15· ·Mr. Howard's iPhone.
  16· · · · · · ·And there's only one entry in the from column,
  17· ·which is                      , which is followed by DP.· Does
  18· ·that indicate to you that that is a text sent by
  19· ·Mr. Pecker?
  20· · · · A· · I don't know Mr. Pecker's number from memory,
  21· ·but it would be fair to assume that those initials would
  22· ·be his.
  23· · · · Q· · Who is David Pecker?
  24· · · · A· · He is the chairman and CEO of American Media,
  25· ·AMI.
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 85 ofPage
                                                                       91 Page
                                                                           85 of ID
                                                                                  91
                               Page#:1482
                                    ID #:1010
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · Q· · Okay.· So he -- he was the top person at AMI?
  ·2· · · · A· · That's correct.
  ·3· · · · Q· · And there's not much of an indication as to
  ·4· ·whom he is texting with except for the fact that the
  ·5· ·source of the information was off of Dylan's iPhone or
  ·6· ·Dylan Howard.· Is it fair that -- to presume that this
  ·7· ·is a text series between Mr. Howard and Mr. Pecker?
  ·8· · · · A· · Yes, that would be fair to assume.
  ·9· · · · Q· · Okay.
  10· · · · · · ·So on 10/19 -- or October 19th, 2018,
  11· ·Mr. Pecker -- excuse me -- Mr. Howard writes, "We nailed
  12· ·Bezos last night.· Tracked his private jet and he's with
  13· ·her."
  14· · · · · · ·So is it fair to assume that on October 19th,
  15· ·2018, Mr. Howard sent that text to Mr. Pecker?
  16· · · · A· · That would be fair to assume, yes.
  17· · · · Q· · Okay.· And then UTC 4 and UTC 4, UTC 4, so it
  18· ·appears safe to assume that they were both in the same
  19· ·time zone.· So it appears that roughly seven minutes
  20· ·later on the same day --
  21· · · · · · ·ATTORNEY MITCHELL:· Objecting to that.· I'm
  22· ·not sure that's accurate.
  23· · · · · · ·But go ahead and ask your question.
  24· · · · · · ·ATTORNEY JENKINS:· How -- how is it
  25· ·inaccurate --

                     First Legal Deposition-Calendar@firstlegal.com             136
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 86 ofPage
                                                                       91 Page
                                                                           86 of ID
                                                                                  91
                               Page#:1483
                                    ID #:1011
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·ATTORNEY MITCHELL:· Well, I'm not sure UTC
  ·2· ·means they're in the same time zone.· But maybe it does.
  ·3· ·Okay.· I guess -- I guess it's something someone can
  ·4· ·research, but okay.
  ·5· ·BY ATTORNEY JENKINS:
  ·6· · · · Q· · Okay.· So Mr. Pecker replies, "Wow."· Does
  ·7· ·that appear to be an indication that Mr. Pecker was at
  ·8· ·least somewhat impressed by the -- this revelation?
  ·9· · · · · · ·ATTORNEY MITCHELL:· Objection.· Calls for
  10· ·speculation.· It says what it says.
  11· · · · · · ·You can answer if you --
  12· · · · · · ·THE WITNESS:· I -- I would have the same
  13· ·assumption as anyone else looking at that text message,
  14· ·that it would mean a good thing.
  15· ·BY ATTORNEY JENKINS:
  16· · · · Q· · And then it appears at approximately
  17· ·one minute later Mr. Howard responds:
  18· · · · · · · · ·"We did independent of the source too
  19· · · · · · ·based on our investigation.· Still
  20· · · · · · ·meeting the source on Monday as he has
  21· · · · · · ·corroborating proof of the affair itself.
  22· · · · · · ·But it's all progressed."
  23· · · · · · ·Do you have an understanding as to who is
  24· ·being referred to as "the source"?
  25· · · · A· · Michael Sanchez.

                     First Legal Deposition-Calendar@firstlegal.com             137
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 87 ofPage
                                                                       91 Page
                                                                           87 of ID
                                                                                  91
                               Page#:1484
                                    ID #:1012
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · ·developed the capacity to track
  ·2· · · · · · ·Mr. Bezos's plane independent of any
  ·3· · · · · · ·information provided by Mr. Sanchez?")
  ·4· · · · · · ·THE WITNESS:· Sorry, Mr. Jenkins, is my answer
  ·5· ·not sufficient?
  ·6· ·BY ATTORNEY JENKINS:
  ·7· · · · Q· · I'm not completely understanding it.
  ·8· · · · · · ·At this point in time, October 19th, 2018,
  ·9· ·Mr. Sanchez had not yet disclosed to AMI the identity of
  10· ·the billionaire; correct?
  11· · · · A· · He had given enough information that gave
  12· ·Dylan and Andrea comfort that it was worth tailing
  13· ·Mr. Bezos in the extreme likelihood, based on the images
  14· ·that Mr. Sanchez had presented, that he was the subject
  15· ·of the story Michael was trying to broker or sell.· And
  16· ·off that information alone did we obtain photographs.
  17· · · · · · ·But the photographs themselves did not
  18· ·constitute to proof of an affair.· The affair
  19· ·information was all from Mr. Sanchez, and it was his
  20· ·information that ultimately led us to obtain these
  21· ·photographs.· And it was not independent of him or any
  22· ·of the September 9 assignment reporting.
  23· · · · · · ·(Reporter clarification.)
  24· ·BY ATTORNEY JENKINS:
  25· · · · Q· · So you recall a previous discussion about how

                     First Legal Deposition-Calendar@firstlegal.com             140
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 88 ofPage
                                                                       91 Page
                                                                           88 of ID
                                                                                  91
                               Page#:1485
                                    ID #:1013
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·Mr. Howard had directed AMI people to put a tail on
  ·2· ·Mr. Bezos; right?
  ·3· · · · A· · To the extent of the exhibit that you showed.
  ·4· · · · Q· · Right.· So AMI did, in fact, put a tail on
  ·5· ·Mr. Bezos subsequently; correct?
  ·6· · · · A· · Correct.· Correct.
  ·7· · · · Q· · Okay.
  ·8· · · · · · ·And who was it that conducted the tail?                  I
  ·9· ·think you may have said but --
  10· · · · A· · It was an agency called The Image Direct.
  11· · · · Q· · Got it.· Okay.
  12· · · · · · ·And so by October 19th, 2018, AMI had
  13· ·successfully acquired a tail on Mr. Bezos and was
  14· ·independently of Mr. Sanchez tracking Mr. Bezos's
  15· ·private jet?
  16· · · · · · ·ATTORNEY MITCHELL:· Objection.
  17· · · · · · ·THE WITNESS:· Correct.· But the reference to
  18· ·the images that are the point of this description are
  19· ·meaningless without Mr. Sanchez's full cooperation as
  20· ·they merely showed a group of people ex -- exiting a
  21· ·private jet, which included Mr. Bezos and Ms. Sanchez.
  22· ·But standing alone without Mr. Sanchez would have meant
  23· ·nothing to the "National Enquirer" and would not have
  24· ·led us to do anything beyond stating that they were on a
  25· ·private jet with other passengers.

                     First Legal Deposition-Calendar@firstlegal.com             141
                                   L.A. 855.348.4997                               YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 89 ofPage
                                                                       91 Page
                                                                           89 of ID
                                                                                  91
                               Page#:1486
                                    ID #:1014
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·BY ATTORNEY JENKINS:
  ·2· · · · Q· · Understood.· No.· I just wanted to confirm
  ·3· ·that by 10/19/2018, AMI was sufficiently certain of its
  ·4· ·source that it was -- or excuse me -- of the
  ·5· ·billionaire's identity that it was actively tailing him
  ·6· ·and tracking his private jet.· But I think we've
  ·7· ·accomplished that.
  ·8· · · · · · ·Give me -- Counsel, give me five minutes.                    I
  ·9· ·think I may be done, but I just want to review my notes.
  10· · · · · · ·ATTORNEY MITCHELL:· You got it.
  11· · · · · · ·ATTORNEY JENKINS:· Thank you.
  12· · · · · · ·(Pause in the proceedings.)
  13· · · · · · ·ATTORNEY JENKINS:· Back on the record.
  14· · · · · · ·Thank you for your time, Mr. Robertson.                  I
  15· ·have concluded my questioning, at least for purposes of
  16· ·the limited discovery ordered by the Court.
  17· · · · · · ·ATTORNEY MITCHELL:· We -- we should put on the
  18· ·record, with the court reporter, to the degree testimony
  19· ·was held today that relates to documents that have been
  20· ·marked confidential and/or subject to the protective
  21· ·order, those segments of testimony themselves must be
  22· ·treated confidential.· And what we've done as of
  23· ·yesterday's deposition was, frankly, to have, I guess
  24· ·transcripts of today sent to both counsel so that they
  25· ·can, perhaps, confer and agree on what parts of the

                     First Legal Deposition-Calendar@firstlegal.com               142
                                   L.A. 855.348.4997                                YVer1f
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 90 ofPage
                                                                       91 Page
                                                                           90 of ID
                                                                                  91
                               Page#:1487
                                    ID #:1015
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· ·transcripts should be treated as confidential.
  ·2· · · · · · ·ATTORNEY JENKINS:· Yeah.· I mean, there
  ·3· ·was . . .
  ·4· · · · · · ·ATTORNEY MITCHELL:· I couldn't hear you, sir.
  ·5· · · · · · ·ATTORNEY JENKINS:· There was information
  ·6· ·unrelated to documents regarding sourcing and that sort
  ·7· ·of thing that should probably remain confidential so --
  ·8· · · · · · ·ATTORNEY MITCHELL:· Right.· Anything -- I
  ·9· ·think we should both look at the record and -- and
  10· ·determine, beyond that, if there's other stuff as well.
  11· ·And we'll just sort of -- I don't think it's going to be
  12· ·particularly difficult to agree, what's ever
  13· ·confidential is confidential.· But let's make sure we
  14· ·both, you know, see the transcript and perhaps exchange,
  15· ·you know, marked-off areas, you know.
  16· · · · · · ·ATTORNEY JENKINS:· Fair enough.
  17· · · · · · ·THE REPORTER:· Are we off the record?
  18· · · · · · ·ATTORNEY JENKINS:· We're off the record.
  19· · · · · · ·(The deposition concluded at 4:08 p.m.)
  20
  21
  22
  23
  24
  25

                     First Legal Deposition-Calendar@firstlegal.com             143
                                   L.A. 855.348.4997
Case
Case2:20-cv-02924-DMG-PVC
     2:20-cv-02924-DMG-PVC Document
                           Document49-5
                                     64-4(Ex
                                           Filed
                                             Parte)
                                                 05/01/21
                                                      Filed Page
                                                            04/18/21
                                                                 91 ofPage
                                                                       91 Page
                                                                           91 of ID
                                                                                  91
                               Page#:1488
                                    ID #:1016
                                 JAMES ROBERTSON
                                                                      March 26, 2021

  ·1· · · · · · · · · ·REPORTER'S CERTIFICATION

  ·2

  ·3· · · · I, Kyung Lee-Green, Certified Shorthand Reporter,

  ·4· ·in and for the State of California, do hereby certify:

  ·5· · · · That the foregoing witness was by me duly sworn;

  ·6· ·that the deposition was then taken before me at the time

  ·7· ·and place herein set forth; that the testimony and

  ·8· ·proceedings were reported stenographically by me and

  ·9· ·later transcribed into typewriting under my direction;

  10· ·that the foregoing is a true and correct record of the

  11· ·testimony and proceedings taken at that time;

  12· · · · That before completion of the deposition, review of

  13· ·the transcript (· ) was (· ) was not requested;

  14· ·(· ) that the witness has failed or refused to approve

  15· ·the transcript.

  16· · · · I further certify that I am not an attorney or

  17· ·counsel of any parties, nor am I a relative or employee

  18· ·of any attorney or counsel of the party connected with

  19· ·the action, nor am I financially interested in the

  20· ·action.

  21· · · · IN WITNESS WHEREOF, I have subscribed my name this

  22· ·8th day of April, 2021.

  23

  24
  · · · · · · · · · · · · · · · · Kyung Lee-Green
  25· · · · · · · · Certified Shorthand Reporter No. 12655, CLR


                     First Legal Deposition-Calendar@firstlegal.com             145
                                   L.A. 855.348.4997
